 LAWYERS PUBLISHING CO.129Lawyers Cooperative , Publishing Company andOffice and Professional Employees Internation-al Union, AFL-CIO-CLC and Stanley A. Dash,Jr. and Robert H. Carduner and Irving Kensler.Cases 30-CA-5603, 30-CA-6152, 307CA-6332, and 30-CA=6339'7 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER, On 19 August 1982 AdMinistrative Law JudgeWallace H. Nations issued the attached decision.The Respondent and the General Counsel filed ex-ceptions, supporting briefs, and answering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the 'extent consistent with .thisDecision and Order.The Respondent is engaged in the publicationand sale of law books, and it markets its productsthrough approximately 100 commissioned. sales rep-resentatives. The Respondent's supervisory hierar-chy consists of President Gosnell, _Vice Presidentof Marketing Anderson, National Sales ManagerBissett, Vice President of Personnel Bennett, Per-sonnel Manager Roth, and approximately ,11 re-gional managers. The regional managers are theimmediate supervisors of the sales representatives.The sales representatives became dissatisfied-withthe Respondent's "subscription growth" plan ofcompensation, and in December 1919 sales ,repre-sentative Stanley Dash initiated a union organizingdrive. The Respondent became aware of the _orga-nizing activity on 9 January 1980,2 and subsequent-ly launched a campaign in opposition to the Union.On 5 May the sales representatives voted, againstunion representation' and, beginning in late May,Dash took a leave of absence because he had beenunder stress. The Respondent threatened' to dis-charge Dash on 30 May, and in June it delayed hisreceipt of disability benefits and refused to providehim with a ,copy of its insurance policy. Dash re-turned to work on 22 September after the Re-' The Respondent and the General Counsel have, excepted to some ofthe Judge's credibility findings The Board's established policy is not' tooverrule an administrative law pidge's Credibility resolutions unless theclear preponderance of all the relevant evidence convinces us, that theyare incorrect Standard Dry Wall Products, 91 NLRB 544 (1950). enfd188 F 2d 362 (3d Or 1951) We have carefully examined the record andfind no basis for reversing the findings' •2 Unless otherwise specified, all dates herein refer to 1980spondent required him to undergo a psychiatric ex-amination. On 5 November the Respondent dis-charged Dash, and it subsequently challenged hisapplication for unemployment compensation bene-fits. The Respondent also_ discharged RegionalManager Warner on 22 May, sales representativeKensler on 25 August, Regional Manager Carduneron 11 October, and sales, representative Redd on 23October.On 14 January the Union filed. unfair labor prac-tice charges in Case 30-CA-5603, and on 28 Marchthe General Counsel issued a complaint. The com-plaint as later amended alleged that during the or-ganizing campaign and prior to 5 May the Re-spondent engaged in violations of Section 8(a)(1)and (3). The . parties subsequently, reached a settle-ment agreement which- was signed by' the Respond-ent on 15 September, signed by the Union on 18September, and approved by the Regional Directoron '1 October..On 12 November Dash filed a charge in Case30-CA-6152. The Regional Director set aside thesettlement agreement on TJannary 1981 and issueda consolidated cdmplaint 'on. 15 January 1981. Thecomplaint alleged, inter alia, that on 15 'August theRespondent violated Section 8(a)(3) by acting todelay Dash's return to vireirk until 22 September.. Itfurther alleged that the Respondent violated Sec-tion 8(a)(3) by transferring Dash to a differentregion and manager on 22 September and by dis-charging him on 5 Noveinber. The complaint alsoalleged that the Respondent unlawfully threatenedto discharge Dash.on 30. May,. The complaint, as later consolidated and amend-ed, also 'alleged that the 'discharges of Warner,Kens/er, Carduner, and 'Redd were unlawful. Itfurther alleged that the Respondent violated theAct by appealing .Dash's unemployment compensa-tion award, by refusing to provide Dash's attorneywith a copy of its disability insurance policy, and_by delaying the payment of Dash's disability bene-fits. The complaint was also amended to allege ad-ditional unlawful conduct prior to the 5 May elec-tion.•The judge found that the' Respondent engaged inviolations of Section 8(a)(1) prior, to the 5 Mayelection. He also found that the Respondent violat-ed Section 8(a)(3) by requiring Dash to undergo apsychiatric examination before his return to workon 22 September. The judge further found that,after the settlement agreement, the Respondent vio-lated Section 8(a)(3) by discharging Dash and byappealing his award of, unemployment compensa-tion. The judge concluded, and we agree, that theremaining postsettlement allegations, should be dis-273 NLRB No. 31 130DECISIONS OF NATIONAL* 'LABOR. RELATIONS BOARD•missed.,3 Consequently,' the' Only remaining posisett-lement allegations involve Dash's discharge and theRespondent's appeal of his unemployment compen-sation award. Because we find no merit to those al-legations, we shall dismiss the complaint and rein-state the settlement agreement.4 '•1. The complaint alleges that on' 1-5 August theRespondent violated Section 8(a)(3) by delayingDash's return to work until 22 September. In thisconnection the judge found that the Respondentdiscriminatorily required Dash to undergo a psy-chiatric examination before returning to work fromhis leave of absence. We note that this conduct oc-curred prior to 'the settlement agreement, and wetherefore consider it only for the purpose of shed-ding light on the Respondent's motive for its post-settlement conduct.. We conclude, for the reasonsbelow, that the Respondent was motivated by le-gitimate concerns in requiring the examination.Dash took a leave of absence from late May until22 September after his psychologist informed himthat he was suffering from a "gross stress reac-tion." On 9 June Roth sent Dash a disability formand a letter stating that the Respondent was imme-diately placing _him on disability status. Dash's at-torney sent _the Respondent a letter from bash'spsychologist, which ,stated that the purpose, of theleave of absence was to enable Dash to obtain"relief' from the job-related factors -causing himstress. Roth testified that, because the letter did notstate that Dash was unable to work, he began .to3 We agree with the judge- that the Respondent lawfully dischargedHubert Redd on 23 October and Robert Carduner on 11 October In its"exceptions the General Counsel notes-that the judge failed to find wheth-er the Respondent acted unlawfully. by discharging Carduner instead ofmerely demoting him to a sales representative position For the reasonscited by the judge to find Carduner's discharge lawful, we find that theRespondent:did not violate the Act by refusing to demote CardunerWe also agree with the judge that the Respondent did not violate theAct by assigning Dash to a different regional manager on 22 September,assuming, arguendo, that this conduct can be characterized as postsettle-'ment conduct4 A settlement agreement will be set aside if its provisions are breachedor if postsettlement unfair labor practices are 'committed Cambridge Con-tracting, 259 NLRB 1374, 1381 '(1982), Ann's-Schneider Bakery, 259NLRB 1151, 1152 (1982) Therefore, we must initially determine whetherthe Respondent engaged in any postsettlement misconduct- which violat-ed the settlement agreement However, the Board has observed that pre.settlement conduct may be considered as background evidence in deter-,mining the motive or object underlying a respondent's postsettlementconduct Vore Cinema Corp, 254 NLRB 1288, 1291-92 (1981), LaborersLocal 185 (Joseph's LandsCaping), 154 NLRB 1384 (1965) We have givenappropriate consideration to the judge's findings concerning the Respond-ent's presettlenient conduct but, in our view, these findings do not war-rant the conclusion that the Respondent's postsettlement conduct was un-lawfully motivated Although the Respondent's presettlement conductmay constitute background' evidence in support' of the General Counsel'sprima facie case, we cOnclude, for the reasons set forth, infra, that theRespondent. would have discharged Dash and appealed his unemploy-ment compensation award, even in the absence of his union activity Inthis connection we alsh emphasize our conclusion, discussed infia, thatprior to the settlement the Respondent was motivated by legitimate con-cerns in requiring Dash to undergo a psychiatric examination before re-••turning to work from his leave of abseneedoubt whether Dash was eligible for disability ben-efits. On 30 June Dash's attorney returned thecompleted disability claim fOrm, which siated thatDash was totally' disabled from a "gross stress reac-tion." However, in an accoMpanying letter- Dash'sattorney stated:You have requested that Mr. Dash completeand submit this form. His cooperation in doingthis should not be construed as any admissionon' his part that he is "ill" or "disabled" withinthe meaning of these programs or for anyother purposes. While Mr. Dash may indeedbe entitled to benefits under these programs hedoes not yet have sufficient information to de-termine, whether it is in his interest to submit aclaim or accept benefits under them.,The attorney's letter also noted that Dash' had notsigned that portion of the form which authorizes- ageneral release of 'medical information to the Re-spondent's insurance carrier. The letter indicatedthat, because of- its "personal and sensitive" nature,such- informatiOn would be released only pursuantto "specific" and "reasonable" requests -by the' in-surance carrier.,On 15 July Roth stated that the RespondentcOuld nOt treat Dash as being On sick or disabilityleave because he would-not release information oradmit that he was ill or disabled. Roth stated thatDash Was instead being placed on inactive' statuspending clarification of his medical condition, andhe indicated that the Respondent was reserving theright to have Dash examined by a physician of itschoosing before permitting him to return to work.On '21 July Dash's 'attorney replied that the releaseof medical information-would be authorized if suchinformation were "reasonably necessary 'to evalu-:ke" Dash's claim. The attorney requested a copyof the Respondent's insurance policy and indicatedthat Dash "is unable to determine whether he is illor disabled within the meaning of the company in-surance policy since 'he does not have a copy "cifthe policy." On 30 July Roth- responded that, be-cause of the Uncertainty created by the attorney's3.0 June 'letter, 'the Respondent would continue tokeep 12-6:sh on inactive status' pending clarificationof his medical condition. Roth also enclosed a copyof the Respondent's personnel policy concerningillness and injury.On 12 August the attorney informed Roth thatDash had received his,, psychologist's approval toreturn to Work, but on' 15 August Roth indicatedthat before resuming work Dash would have to un-dergo an examination by the Respondent's physi-cian. Roth stated that this procedure was necessaryto ensure that Dash was. "fully 'capable" of return- . LAWYERS _PUBLISHING CO131.ing to -his-duties;-: and he requested that Dash's mec1,7.,ical records be forwarded tot he Respondent's phy-sician. Onr 2, September ,Dash's_Ottorney reiteratedthat •the, medical: records were • '-obyiously of ahighly personal and_confidentiali nature," and there:is-.no† evidence .that ,those_ records were ever- re- -leased. On 9 September Dashi.was examined by apsychiatrist selected .by, tbe Respondent, and he re-sumed working as a.,sales representative on 22 Sep--†,tember. ;-:Wiesonclude that ,the Respandent, had legitimate:reasons for ;requiring that Dash undergo a-separate,medical, examination, prior, to-,-his return to work.,,,We note particularly that bash,: through :his attor71,.ney, lwas seeking) disabilityenefits while- refusingto;concedes thattie:was ill ordisabled and while re7sisting,the release of medical information; We also,:note tfthf the initial_letter from bash'sipSycliologist .indid pot_ state whether. bash 'as^ ible, towork,.and tht Dash's. 12^AnguSt offer to return toworfc,", was unaccompanied by any medicalments.,We agree With ihe,Resporident that -,ba'sh'Scommunications " raised Tlegitimate question's con:cefriing the nature and extent of his 'medical prbb'z'lems and his ability to, resume his duties.,Further, 'the evidence-indicates that in requiringthe examination the Respondent Was mOtivated'.-s‡lely by these, legitimate- coneernS arid not, byDash's union activity. The Resbondent consistently,'communicated. Its doubts about Dash's condition bY -informing the atfoiney that his ,letters had: created"uncertainty" and that Dash would'remain on ink-th',e',status. pending clarifiCatidn'of' his donditidn.','Th…-Respohderif,:reSeived' the' right to requireexamination bY phYsician of -its 'choosing'.'Alill''month before' Dash indicated his availability^rtoresume work. This 'snggests† that the Respondent -decided an this requireinerii in-TeSPorise to unusual:,circuritstinCes, 'arid that if did not simply presentDash With a:•hastifY cOnceiYedibbsticle to delayhis 'return to work.*-Contrary to the judge we decline to draw an in-ference of proscribed motive from the fact ,thatDash was` the' firstemployee required. to undergo --a-,serarate 'medicaVexanririatibKAltliouili otherabled employees were permitted to return to workWithout such an examination, we rare not persuadedthat .their '-circumstances Were. siniilar . to, Dash'S.'Evidence -is lacking -that the-medical condition ofthe (other. employees' WaS.',eyer in 'doubt, or thatthose employees hesitated, to releasemation 1-concerning: their condition. We 'also- find,contrary to_the,judge, that-the:fa-Y(3ra* retort by':the Respondents psychiatriSt, does not underminethe Respondent's 'ci:intention that it Was 'concernedabout Dish's ability to perfOrria his job. In view.the foregoing, .we, find that the Respondent wasmotiyated .solely by. legitimate concerns in requir-ing.the examination- •.2. The Judge found that -the Respondent yiolatedSection 8(a)(3) and-(1) by discharging Dash onNovember. -We find .merit in the Respondent's ex-ceptions and- for- the reasons below .we find thatDash's discharge was lawful. ,,•The record discloses -that on 4 •November Dash,.telephoned -the Respondent's customer service de-partment-,and spoke. with Patrina Fulton,. a :collec-tion correspondent. It is undisputed- that Dash and-Fulton became involved, in an argument concerninga problem-with a. customer's account, and it is also •undisputed that Fulton immediately _reported theincident to Michael Santangelo, the supervisor ofthe Respondent's, customer-- service department.Santangelo then telephoned- .Dash- to- ascertain his,version; of the incident, but there is. conflicting tes-timony ' about -the conversation that-- ensued. Thejudge did not resolve the conflict between the. testi-mony of Dash and Santangelo,, but he -concludedthat- Dash's discharge. was -unlawful -even assumingthe accuracy of. Santangelo's version: Contrary- to,the judge, we conclude that the Respondent,-didnot violate the Act even if the accuracy of Dash'sversion of the,:conversation is assumed..6According to. Dash, Santangelo began- the. con- -versation by stating in an "insulting— tone of voicethat he had just:spoken, with Fulton and that henow wanted to hear Dash's side of the story. Dashresponded† "Mike, what, you want and _what . you -get are two. different ,things.'. He told -Santangelothat he was ,late for work. and that "right, now" hedid not want to talk' about the incident: Santangelo.then said, "[Y]ou don't want --to talk- to. me rightnow?" When. Dash said, 'That's right," Santangelo,.responded, "Who. do, you think you .are? ;Youtalk. to me or.1-I will rip up, return or lose every,-order of yours that-comes through this department•for: clearance." Dash testified that at that point, he,"blew [his] cork" because his livelihood-was beingthreatened, and- he, conceded that he "could verywell have" used profanity. Dash and Santangelo'began "shouting': at each other, and after 2 minutesthey simultaneously hung up-their phones.66•The,Respondent contends that Dash was discharged because-of hiss,conduct during- the conversation with Santangelo It 'does not -contendthat Dish's conduct with Fulton was sufficient to warrant discharge6 According to Santangelo. Dash responded to his first question bysaying. "F–k you - I don't have to tell you a fking thing" Santan-gelo,told Dail' to calm down and discuss the, problem,, but Dash stated,that he did not ,have to do what Santangelosaid _Dash's voice becameextremefy lomkand Santangelo stated that if Dash'did not cairn down hewould "personally. watch over", all of Dash's orders and reject thOse†.:which did .not have every'dotted and "t" crossed When Dash continj.-ued to _raise his voice.and, .told Santangelo not to threaten him, Santan-gelo hung up• f 132DECISIONS OF NATIONAL' LABOR' RELATIONS BOARDUncontradiCted teStinidny cestablisheS- that San- --tangelo immediately reldted the 'conversation', to'National Sales Manager Bissett and PerSdnnel Man;ager Roth, and then-repeated it in the- presence ofVice President 'of Marketing Anderson, Vice Presi-dent of Personnel Bennett; Vice President of-Fi-nance Fogel, his 'own supervisor, Smith, and Bis-i`sett.7 On the same day Santangelo and Fulton -again discussed -the events with 'Bennett and-- theRespondent's attorney. Dash testified that on 5, No;vember he received_ a phone call, from Bissett, who' -told him that he was immediately -discharged be,cause the" Respondent was tired of his -"rude, abu-sive treatment" of employees.8 Bissett declined tolisten when Dash-offered to explain his conduct.Even:if we 'assume, -argtiendo, that Dash's pro-tected activity was- a motivating factor- in -the Re-spondent's..decision to discharge- him,- we find,thatthe Respondent met its' burden-of establishing that ;-Dash would' have been discharged even in' thesence, of •-his • protected -activity. In reaching- this:conclusion; We' place 'particular reliance on the' ex=-tenMve background evidence establishing. that the •Respondent had-long considered, Dash-to be an ern-":ployee,with' serious behavioral Problems.- ; •The rebord establishes ihat 'as early As 17 Octo-ber 1977, the Respondent's national sales-. managerobserved in a memo that Dash harbored-, a "nega-tive attitude" and often exhibited an "argumenta--tive" and 'loud". voice. The -memo indicated thatDash's behavior was ,a "longstanding" problemwhich "may- eventually lead to. termination." Sub-sequently, -the Respondent began' to receive corn-plaints --from customers' about Dash's conduct. In •Jtine_-.1978 Marcia Koslov, the Wisconsin state laWlibrarian, informed the Respondent that Dash's be-.havior in a sales meeting had been `!rude" and ."ar-,-rogant." In a memo to' Regional Manager, Murrell;the- Respondent's national sales 'Manager describedthe Koslov • complaint as "one more" pioblemamong the "ongoing" problems -that the Respond-ent was encountering with Dash. The Respondent,'directed Dash to write a' letter of apology - toKosIov.•--On -26' April 1979 the Respondent reCeived 'an-other customer coinplaint from Gary Monson,---a.Wisconsin attorney, who stated that Dash's .con-duct had been "extremely arrogant, 'offensive, tin-prafeSsional, and. extremely, obnoxibus." The 'tette?7 As noted above, we are considering the issue of Dash's 'discharge iwalight most favorable to Dash Consequently, 'we' are assuining,"arguerido,that Dash's version of the 'facts represents What actually 'transpired, thatthose facts were related to the Respondent's officialby Santangelo, an'd'that it was on those facts that the Respondent based its deciSionAccOrdmg to his owni testithony, Dash ilso told'Bisseti that`hischarge did not come as a suipose'in vteW Of his union activily' Dash'stestimony does not indicate whether Sissett responded to this 'statementalsb indicated that Dash'S,-"attitude: and derneanor'.'.,had been "disgusting7 Vice 'President of MarketingAnderson' apologized in' Writing to,-Monson, arid:Dash was remOved- from the a'cco'unt. In connec,tion with this incident, Anderson-wrote, a=memo• toGosnell in 'which he noted that 'Dash suffers from,:"moments of irrationality."•The judge found,' and We agree,' that 'on' 9"Jariu--1ark Murrell properly thieatened C ut "Dash 'On"probation after he argued with some of thesjiondent's- customer. service Cotrr†sjidnderits''in"thefall of '1979‡ The- judge Also IOUrid- thatlate '-May Dash tie'gan his leAve.lif absence With-out fir…t-,s;informing' h,is'2regional thanager-,-fl'-and'that 'On 30'May the RespOndent sent liii -a 'relegranrthreaten--'.ing ,him with -digcharge:If :he s-didconfAC— theoffiee Within' 4' days...We agree With 'the- judg-OhAt-the 30 May threat wasnot improper6',When' viewed against this' hackgrOUnd, Dash's"'conduct pn4 November' Was simply an egregiousmanifestation of a longstandinglem.1 2 Santangelo was conducting a legitimate in-vestigation of the Fulton incident, but Dash refusedto cooperate' at the :outset –when". he...belligerently.:stated, "[W]hat you want and •-what .kou' get Aretvkief, different things." Dash COncedecl, that hebeCame extremely angry and it is :clear that henever gave' substantive aniwers to, Santangeto's'questions.,The. record therefore 6tablishes, that over Sever-,al,years the, Respondent was repeatedik cOnfrpiited.–with the issue Of .bash's behavior,- and we inferfrom its previbus. reactiOns 'that.. the Respondent-wOuld, have, discharged hirn, on, 5 Noyernber, evenin the.abience of his union activity-Its,previous,re- -actions first demonstrate that it viewed the-problem .,,as- seriou,s, long before, the., onset of union.The memo of ,17 bctober 1977 f,discloses. that, 2,,years hefore, Dask,initiated the ofganizing.-sI9 The.documents in connection with the Koslov_and Monson incidents,as well as the 17 October 1977 memO, are relevnt in determining the,Respondent's perception of Dash's behavioral 7piOblems and the motiveunderlying its-discharge decision Weared not make factual findings withrespect to what actually -.transpired during Dash's encounters withanil`MonsOn,ƒAncrwe do not rely On the dOeumerits for that pur-pose '•' •._ '–•19., The judge • also found -that, Murrell discussed. the ,Koslov andMonson incidents with Dash -When he threatened him sith probation •" bash contends' that he' sent a telegram'tO the Respondent's riationalisales manager, but the judge found that the Respondent never received it ,2,, in fact, our dissenting colleague tacitly concedes the existence pf,this" problemagreeliig that the RespOinient's requiring Dash"- •to be exn-minedeby a psychiatrigt prior' to 'his ieturn to NA;OrV was "trim,-vated by legitimate Concern In this regard, contrary to, our dissentingcolleague, we find it Irrelevant that the psychiatrist hired by the Re-spondent cleared Dash of any problems, since the Respondent dB: -charg.ed Dash for his unacceptable- behavior on the 'job, not for ,a medical,disorder Thus, as we noted earlier, the ,favorable,medical report does not:undermine the Respondent's contention concerning bash's ability, to pertform his-job'r• " •+" LAWYERS 'PUBLISHING 'CO133one -Of the Respondent's highest- officials recog-nized that his "longstanding" behavioral problem.:,(DILHR) 'determined :that Dash qualified for bene-fits.' The Respondent filed an appeal o 'tfhe awardand a "telephone hearing" was 'held before an ex-aminer of the Appeal Tribunal of the DILHR. The'examiner issued a decision which upheld the award'of benefits, and the , Respondent petitioned forreview to; the 'Wisconsin Labor and -IndustryReview. Commission, (Review Commission). TheReview. Commission, dismissed the • Respondent'spetition, :finding that it was untimely filed. The ,Re-spondent. filed a. complaint in the circuit court ofDane County,, Wisconsin, naming the State of Wis-consin,- the•DILHR,, the Review Commission, andDash -as- defendants., The complaint requested thatthe court Set aside:,the• decision of the ReviewCommission, reverse the examiner's 'decision,, andremand the proceeding to the Appeal Tribunal of,the.DILHR to reopen the hearing de novo-. At the,time •of, the hearing, in the ,instant proceeding, the,.Respondent's action ,in :the ,circuit, cOurt was: still†pending..._"may eventually lead to termination."The Respondent's reactions Also demonitrate thafit took progressively stronger measures over timeto control Dash's conduct. The Respondent- firstcompelled him to write the letter of apology notedabove, then threatened him with probation op 9January, and finally threatened him with discharge -on 30 May before actually terminating his employ-ment on .5 November. This progressive response in- -dicates that the discharge decision was the logical -culmination of the Respondent's previous reactionsover several years._ What emerges from, the recordas a whole, therefore, is that the RespOndent gave -Dashevery opportunity to rectify his behavior,, butthat it finally discharged him' when confrOnted,with his insubordinate obstruction of Santangelo's -legitimate investigation. In view of:all the aboveevidence, we conclude that Dash's discharge 'didnot 'violate Section 8(a)(3) and (1).133. The judge found that the Respondent's apPeal -of Dash's award of unemployment conipensation,benefits was discriminatorily motivated: We agre-e,'with the Respondent that its conduct was not un- •lawful.-‡,• •'Dash applied for ,unemployment OomPensation--benefits following his discharge. The ResPo-ndent` 'contested the application, but the Wisconsin; De-partment of Industry,- Labor 'and Human RelationS:•13 We are aware that the Respondent did riot attempt to a`scertainDash's version of the .4 November incident' before discharging 'him., but.we conclude in the circumstances of this case, that its failure to _do, sodoes not warrant a finding of unlawful motive Although 'the Respond-ent's iailuie to consult Dash is among the factors to-be conS'idered,'con-trary to•our dissenting colleague, we_conclude that it is outweighed in -this case by the 'extensive evidence discussed above that, the Respondentcould no longer ietain Dash in the face of his persistenf 'misconduct -Wealso fihd it noteworthy that the 4 November incident was given extensiveconsideranon,by several of the Respondent's highest officials Santangelodiscussed the incident with Bissett and Roth, and then discussedit againin the presence of 'Anderson: !Sennett, Fogel, Smith, and Bissett Saritan-'gelO ind Fulton then engaged in further discussions with-Bennett and theRespondent's attorney We do not minimize, the Respondent's failure to.ascertain Dash's version, but in light of the above evidence we cannotsay that the Respondent did not investigate th 4 Nci'vember incidentbefore deciding to discharge Dash,• •In concluding that the Respondent's motive .was unlawful, our dissent-ing colleague emphasizes Dash' previons pthform.ance as a sales repre--senintive We do not dispute that Dash had been an excellent salesman,but we think it fair to conclude that the Respondent determined that hissales performance eventually came to be overshadowed by his loligStand:.mg- behavioral problemsFinally, in ascertaining the Respondent's motive, we also disagree withour dissenting colleague that,Dash did not present any problems to theRespondent which were not common to the rest of the sales,force Al-though the record contains examples of sales representatives who werenot disciplined after engaging in various types of abrasive conduct, thereis no evidence that any other sales representative exhibited the consistentbehavioral problem m;hich the Respondent ,had long recognized in' DashThere is also no evidence that any sales representativehad escaped, disci-pline after obstructing a supervisor'S legitimate investigation …ran em-ployee dispute An inference of unlawful motive based on disparate tieat-ment is therefore unwarranted,In Bill Johnson's- Restaurants v. NLE B, 103 S.Ct.2161. (1983), the Supreme Court set forth the testwhich the Board mustapply in determining. wheth7.-.er a state-court 'lawsuit may be enjoined' as, anunfair labor practice'. The Court stated (103 S,Ct.at 2,173) that-,. the'Boaid may' net halt the prosecution' of--a 'state-court lawsuit,' regardless of the plain;fiffs motive, unles the' suit lacks a' reasonable:-.basis in 'fact or law the,' motiVe andlack of reasbnable basis ,are 'both essential tire-requisites to the isshanee of a ceasezati&desistOrder against a state snit__,•..,A -Suit has :a reasonable -baSis 'in 'fact' if it raises "al'genuine issue of material fact that -turns On thecredibility of Witnesses or* the:properinferencesto be drawn from undiStiuted''faciS:."1!',A-suif has a'reasonable basis in law if there- Ts`"any realisticchance- that the Plaintiffs _legal'. theory Might' lie-,adopted 15 Applying thiS:•test;t6'viefind:thaf the Respondent 'had ,a reasonable basisin fact and' law tO .support ifs':aPPal- of -Pash'S:'av,',ard of tinemPloyment-eompensationSt,:i,!":',‡, We find at the outset that the Respondent•had "Areasbnable basis fOr3-pilisuingatiPear.of: 'theDILHR's initial determination. The examiner's de-cision discloses that 'the ,issue ;the ',hearing waswhether Dash's conduct with 'Santangelo on 4 'No-vember' 6 c8nstituted- "misconduet -connected *ith14 103 S Ct'at'2171'•••, •15 103 S Ct at 217216 The decision also referred "to alleged-arguthents with ewo unnamedcustomers in 1978 and 1979- • -••-••:•••!x: 134DECISIONS OF NATIONALI LABOR-RELATIONS BOARDhis employment?' .within the meaningthe,appli-:.cable Wisconsin statutory proyision. 1-7 -sion the examiner noted that the Supreme_Court ofWisconsin ,has- interpreted, this :statutoryz language._to-include:. _'• COndiiet, evincing' such willfUl 'or wanton dis:-regard,Of an employer's interests as-is found-indeliberate , violations or disregard of standards_Ofbehavior which the employer has -a .right to'expect -of his-employee, or in ,carelessnessinegligence of such 'degree or :recurrence; as. tomanifest' equal .culpability,-, wrOngful: intent'of"'evil design; Or to show aii intentional and -sub-I.i; f-stantial disregard of the..ernployer's interests',or..--j, of the employee's .duties rand 'obligations -to- hisemploer:18 -"-*' ••tAs -noted 'above, 'there_ is a factual -dispute ,a.S†-tO,'"the' ,substa'nee of the 4 NOertiber be-'tWeen -Santangelo and ,Dash.' According td Santaii-gab; the' argument becanie-quitetheated; and -Dashused profanity and refused to answer questions -,ab6ut-thelFulion incident:' Dash conceded that -he"bleiv '[his]-'cork" 'and "Could; have" used profanity; 'but' 'asserted' that he'did not --13econie- angry-until- hewas provoked by Santangelozg•threat to- destroyorders.-'• 1In view of the dispute between Dash and Santaii-• -gelp.as. to the substance of their argument, we find_th_at the itesPondent'S,-apPeal;Wa's.,basecii†genu-'ine issue-of material tact.i?, The ,appeal- also had areasonable basis.in law because under Santangelo 'sversion baki's -cOnduetl'at leak at-viably fell Withinthe ate-g81:Y.-set 'f'Ortli in the Wisconsin statute asinterpreted by the Wis,cOhsin Supreme Court.We cannot say that theftWas 'no "realistic chance!that the,-ItespOndent's;legal -theory could_ have been._adiopted. ;•s:Furthertnore†.we are _not,,persuaded that †the,.;:ke,,,:',sponcient, acted aniawfullyby,,continuingys. appealafter,: ,the examiner ,,issued' his_ deCision.-sponCient,.contends that,* _was denied, an oPpOituniF,1ty-tospresen,t;Wiinesses and be represented by coupSelatthe.,teleph4he hearing?;as a result of ainb-ig71._,uouS. and Mikeading,itistiuCtionsfiOrif ,-theOn .2 January†,181: the Respondent received, in!, •r-•.:-structions WhiCli indicated that the 13 ,January pro-ceeding wouldtbe.,a "telephone hearing ' in _which17 Under this provision, an employee who is discharged for ."miscon-duct connected with his employm&lt" is ineligible foe-benefits.1..9 -.The examinei-:.quot‡d'thedecision of,the Supreme Cou-rt of Wiscon-tsupm,Boynton Fab,Co ,vVyeubeck & Ind Comm., 237 Wisc 249,(1941)1,9 Although, w'e"haiie found the discharge 'to be la'wful even if Dash'sversion, is deemed accurate, we cannot say that the' conflicting_ versionswould not be-of significance to a Wisconsin state courtbattempng toapply the test set forth above:,?2,3,-:,VV,ei need. note,consyler ,whethert,Dash's conduct, according ;to hisown version, arguably fell within the statutory category, .; .the, _Respondent † would participate by telephonefront its :office ,in Rochester, New y,ork, whileDash appeared in person at the DILHR's office _inMadison, •Wisconsin. In pertinent part, the instruc-tions further stated that.This- Case: has* been scheduled for a telephonehearing.? Your testimony -will be taken and :re-. cOrded over- the telephone.' The average hear-',..Ing-length is One hour.'telephone the Office Manager ifYou Wish- tO: ''…Al Have 'witnesses' Present at the' hearing;"(R'equires personal aPpeatance'hearing),Be 'represented b'y an attOriley or anOther-perS'on;y(Requires persionaraPpeaiince 'hearing)-Pei•onar,appeararice hearings',W'ill be -Sched-nled only upon your request::Although there is no. evidence that either the:Re-sp-ondent or Dash requested; that, a "personal ap-pearance ,hearing' be -scheduled, Dash- nonetheless _appeared at the- hearing on 13 January, with his at:,,torney. When apprised .of this situation,- Personnel'Manager Roth stated over the telephone that -hehad interpreted the instructions to prohibit counselat: a..."teleplione. hearing," and he requested an_ad-journment—to obtain counsel for the Respondent.,The -examiner denied the request and subsequentlyasked Roth whether he intended to present anywitnesses. Roth again stated that he had interpretedthe instructions to prohibit. witnesses at a "tele-phone' hearing,' and, the examiner denied his' re-,quest'for'an adjournment to- Permiethe Respondent ,to" call -witnesses.,-Subsequently, in his decision. up- •ho. laing the †ayvard 'of benefits, the examiner `relied,on the 'kespondent!s failure to. .present a'n' wit-ne'sses-' and' fOund, that it had' 'failed, to meetbUiden ',"tV.:',Introdu'cè,,,coinpefent, '''admisSible 'evi-dence" concerning the 'circumstances, of Dash's dis-_,charge.2c The' Respondent's' subsequent petition' tothe- Review Conimission, , as noted abOV'e, Was, dis7,missed solely on the ground that it was untimelyfiled:22 In the ,'complaint which it filed in the ocir-cuit, court. of Dane County, 'Wisconsin, the ,Re-spOriderit alleged a violatirm 'of due process and -re-queked that the hearing be reopened to permit it to"present _witnesses and be represented by counsel. -, We find 'that, the Respondent had a reas,onablebasis in fact ,,and law for continuing its appeal after,21 The. examiner, sated that Roth "had no first-hand knowledge" ofthe incident between Dash and SantangeloAlthough the Respondent's petition was dated 26 January, it wasnot received,by the Review Commission until 30 January, The filingdeadline was 28 January LAWYERS PUBLISHING CO135the examiner's decision. The instructions set forthabove present a genuine issue of material fact,- sincethey arguably prohibit legal representation and thepresentation of witnesses at a telephone hearing. Inview of this ambiguity, in the instructions, we findthat the Respondent reasonably could h•ve con-tended, as it did 'in its complaint before the, Wis-consin court, that it was prejudiced by the examin-er's refusal to adjourn the hearing to permit theRespondent to obtain counsel, and by the ,examin-er's reliance in his decision on the Respondent'sfailure to produce witnesses. We cannot say thatthere was no "realistic chance" that the courtcould have adopted' the Respondent's legal theorythat it was denied due process. .Because we find that the Respondent's appealhad a reasonable basis in fact and law, we are -pre-cluded from enjoining the appeal regardless of theRespondent's motive. In any event, We'also find noevidence that the appeal Was unlawfully motivat-ed.23 The judge inferred the existence of an unlaw-ful motive from his finding that the appeal, WaSmarked by dilatory tactics, by lack of a seriouseffort to prosecute the action, and by strategies thatdiffered from previous proceedings involving un-employment compensation benefits. In, ,concludingthat the Respondent engaged in dilatorOactics, thejudge apparently relied on his finding that the Re-spondent "waited until the last day" to appeal theinitial determination. The DILHR i'ssued- the awardon 1 December and the Respondent requested anappeal by telegram on 15 December. The latterdate does represent the filing deadline, but We findthat the Respondent's timely filing of:its request; 2weeks after the issuance of 'the decision,' hardlywarrants the conclusion that it engaged in dilatorytactics.In finding that the Respondent did, not make aserious effort to prosecute the action, the judgefound that the Respondent "chose" not to presentwitnesses or affidavits at the 13 -January hearing.As discussed above, however, the hearing instruc-tions arguably prohibit the 'presentation of wit-nesses at a telephone hearing. We are not of theview that the Respondent's confusion over theproper procedure, is sufficient to SuppOrt a findingthat its effort was less than serious.23 In Bill Johnson's Restaurants v NLRB, 103 S Ct 2161 (1983), theSupreme Court stated that if genuine material factual or legal Issues exist,the -Board must await the results of the state court adjudication TheCourt further stated that "NI' the state proceedings result in a judgmentadverse to the plaintiff, the Board may then consider the matter furtherand, if It is found that the lawsuit was filed with retaliatory Intent, theBoard may find a violation and order appropriate relief" 103 S Ct at2173 At the time of the hearing the stale court had not rendered a finaljudgment We consider the Respondent's motive at 'this point only toavoid further proceedings should the state court 'render a judgment ad-verse to the Respondent.Contrary to the judge, we see no reason to drawan inference of unlawful, motive from the fact thatthe Respondent 'made a personal appearance, ratherthan a telephonic appearance, at a prior unemploy-ment compensation proceeding involving anotheremployee in New York. The Respondent wassimply acting within its rights under Wisconsinprocedure by participating by telephone in the 13January hearing. We can find no significance in thefact that the Respondent chose to pursue differentstrategies in different proceedings, particularlysince the record discloses little evidence of the cir-cumstances surrounding the prior New York pro-ceeding. Indeed, if the limited evidence of that pro-ceeding establishes anything, it establishes only thatthe Respondent's challenge to Dash's claim wasnot without precedent.,We therefore find no ,evidence that the Respond-ent's appeal of Dash's award of benefits was unlaw-fully motivated. In view of this finding and ourconclusion ,above that Dash's discharge was lawful,we find that the Respondent did not violate theAct after the settlement agreement. Consequently,we shall reinstate the settlement agreement and dis-miss the complaint Cambridge Contracting, 259NLRB 1374, 1381-83 (1982); Ann's-SchneiderBakery, 259 NLRB 1151, 1160 (1982).ORDERThe complaint is dismissed.IT IS FURTHER ORDERED that the settlementagreement in Case 30-CA-5603 be reinstated.MEMBER ZIMMER-MAN, dissenting in part and Con-curring in part.dissent from my colleagues' reversal of thejudge's finding that union activist 'Stanley Dashwas discharged in violation' of Section 8(a)(3) and(1) of the Act. Notwithstanding the factors citedby the majority, the fact remains that Dash was anexcellent sales representative- who had won salesprizes and been cOnsidered by the Respondent fora position as regional manager, and whose previousactivities noted by my colleagues had always beencondoned by the Respondent. Indeed, the Re-spondent was aware. prior to the organizing cam-paign that aggressive behavior which sometimesbecame abusive or profane was not unusual amongthe sales representatives, and management toleratedsuch behavior as long as the representative wassuccessfully making sales. That Dash's union activi-ty was the sole motivating factor in the Respond-ent's decision to discharge him on 5 November1980 is evidenced by the fact that the Respondentnot only failed to seek out Dash's version of theprecipitating incident with Santangelo, but refused 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDto listen 'when ,Dash tried to 'explain his side of thestory. The Respondent's determination to hear onlySantangelo's version establishes that its interest wasin- finding a plausible pretext for the discharge, andnot in ascertaining what actually occurred.1Because I find Dash's discharge unlawful, Iwould not honor the' parties' settlement, as my col-leagues do. Rather, I would' cthisider and essential-ly affirm the judge's -finding- that the Respondentcommitted numerous' violations of Section 8(a)(1)of the /wt.I do, however, CthiCur in my colleagues' findingthat the'Responderit' did no act unlawfully when itearlier required Dash to undergo a psychiatric ex-amination before returning- to work following aprior leave of absence,2 or when it appealed 'hisaward of unemployment compensation benefits. Incontrast to its 'discharge of Dash, the record indi-cates that the Respondent' was motivated by legiti-mate concerns with respect to these two actions,and I agree with ri-67 colleagues that these allega-tions of the complaint should be dismissed. •I The fact that any number of the Respondent's highest officials mayhave participated in the decision to discharge Dash does not detract fromthe undisputed fact that these officials did not ascertain Dash's version ofthe incident for which he was allegedly discharged prior to the decisionto discharge him Contrary to my colleagues, who find that the Respond-ent's failure to consult Dash about the incident is outweighed by the "ex-tensive evidence of his persistent misconduct," I find It more likelythat Dash's union activities eventually overshadowed his excellent salesperformance in the Respondent's view2 My colleagues 'conclude that I tacitly concede the existence of alongstanding behavioral problem on Dash's part because I agree withthem that the Respondent's requiring Dash to be examined by a psychia-tnst prior to his return to work following an earlier leave of absence wasmotivated by -legitimate concerns To the contrary, I find the fact thatthe psychiatnst selected by the Respondent itself gave Dash permissionto return to work establishes that whatever psychiatric' problems the Re-spondent may have perceived Dash to have had in the past did not war-rant the Respondent's later actions in firing him Thus, the judge found"The psychologist who Interviewed Dash on the Company's behalf com-pletely cleared him of any problems.and Issued a fairly impressive reportabout the state of Dash's condition" Notwithstanding this finding, how-ever, I find that the evidence was insufficient 'to sustain the judge's con-clusion that this examination was motivated by unlawful reasons Dashrefused to concede that he was ill or disabled and resisted the release ofhis medical information while at the same time seeking disability benefitsfrom the Respondent In these circumstances, the General Counsel failedto establish by a preponderance of the evidence that the Respondent's re-quiring Dash to undergo an examination to determine his condition wasdiscriminatorily motivatedDECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.Charges were filed against Lawyers Cooperative Pub-lishing Company (Respondent) on January 1:4, 1980, byOffice and Professional Employees International Union,AFL-CIO-CLC, on November 12, 1980, by StanleyDash, on February 20, 1981, by Robert Carduner, and onFebruary 20, 1981; by Irving Kensler, each resulting inthe issuance of complaints against the kespOndent. All' ofthe Individual cases were consolidated for hearing. Theconsolidated complaint alleges that during the course• ofa union organizing campaign and thereafter the Respond-ent has unlawfully interrogated its employees,. createdthe impression of surveillance of its employees, threat-ened its employees because of tiniOn activity, grantedbenefits during the course of the union campaign, dis-charged employees Stanley Dash, Robert Carduner,Irving Kensler, Richard Warner, and Hubert Redd, anddisciplined employee David Outlaw because of union ac-tivity. The, consolidated cases were heard in Milwaukee,WiscOnsin, on July 20-30, 1981; in Washington, D.0 , onAugust 11-19, 1981; and again in Milwaukee, Wisconsin,on August 24,25, 1981. Briefs were received from theGeneral Counsel and the Respondent._ .I THE BUSINESS OF THE RESPONDENTLawyers Cooperative Publishing Company (LCP) ofRochester, New York, engages. in the sale and publica-tion of law books and other legal publications on a 'na-tionwide basis. It has admitted the jurisdictional allega-tions of the,Iconsolidated complaint. I find that it is anemployer within the meaning of the Act and that it willeffectuite the Policies of the Act to assert jurisdiction inthis proceeding.• II, THE LABOR ORGANIZATION INVOLVED- Office and Professional Employees InternationalUnion, AFL-CIO-CLC is- a labor organization withinthe meaning of the Act.III. UNFAIR LABOR PRACTICE ALLEGATIONSA BackgroundLawyers ,Cooperative Publishing Company of Roches-ter, New York (LCP), is one of the nation's leading pub-lishers of law books and other legal publications It mar-kets its products primarily through a large sales force ofcommissioned 'salespersons. The Company has divided itssales territory into various regions managed by regionalmanagers, who report to a national sales manager. Thismanager is directly responsible to LCP's vice presidentof marketing and its president.The basis for the involved union organizing campaignhad its inception in 1977 when the Company abandonedits former compensation plan for sales representativesand introduced what it calls a "subscription growth"plan. The details of this plan are unnecessary to the deci-sion of this proceeding ,It is sufficient to know that theplan had the effect, of reducing sales commissions formany senior sales representatives because of various fac-tors beyond their 'control. The operation of the subscrip-tion growth plan from the outset caused dissatisfactionamong many of the Company's field sales representa-tives. Although this dissatisfaction was made known tomanagement in a variety of ways, LCP's managementwas and is committed to the subscription growth plan.Some 'adjustments to the plan were made in the first 2years after its introduction to cure some of its deficien-cies, but, opposition to the plan remained among theCompany's sales representatives. One of the LCP sales LAWYERS PUBLISHING CO.137representatives, Stanley Dash, determined that the onlysolution to the problem was to have the Company's fieldsales representatives form or join a union. He also be-lieved that with the aid of a union solutions could befound to other perceived problems including the Compa-ny's pension plan, its disparate treatment of salespersonsin the field compared with personnel in the home office,and the manner in which sales quotas were computedIn early December 1979, Dash organized a conferencecall between himself and several other sales representa:tives including alleged discriminatee Irving Kensler.Dash indicated that he had received union authorizationcards from the Chicago branch of the Office and Profes-sional Employees International Union (the Union) aswell as advice on an organizing campaign with a list ofdo's and don'ts to be used during the campaign. Thesales representatives participating in the conference callindicated interest in the Union, and Dash had authoriza-tion cards sent to these persons for distribution to the re-mainder of the sales forceKnowledge of the organizing campaign which resultedin a Board election on May 8, 1980, came to the Compi-ny's management on January 9, 1980. Though, some ofthe Company's lower-level management may haveknown or heard rumors, that such a campaign was beingconducted at a slightly earlier date, I credit the Compa:ny's witnesses that its top nianagement did not becomeaware of the campaign until January 9. Immediately fol-lowing receipt of knowledge of the campaign, the Com-pany contacted its attorneys for advice on how tocombat the organizing drive. LCP admits that it did notwant the Union and sought advice On how to win thecampaign.Acting on advice of counsel, Company Vice ,Presidentof Marketing Richard Anderson and National Sales Man-ager Peter Bissett called each of the 11 regional manag-ers on January 10 and 11 and sought their knowledge ofany union organizing campaign. The regional managersexpressed no knowledge of the campaign. Shortly there-after, again after meeting with counsel, the regional man-agers were called by Bissett and Anderson and asked totelephone one or two of their sales representatives tostate that they had heard a rumor about union organizingand ask if the representatives were aware of it. The re-gional managers were instructed to say nothing further,not to inquire who was involved, not to inquire whetherauthorization cards had been distributed or signed, andnot to ascertain underlying issues or grievances. Howev-'er, it is clear from the evidence that though these in-structions may have been given, the regional managers 'invarying degrees failed to carry them out with care. Theregional managers violated the Act by illegally interro-gating their sales representatives, creating an atmosphereof surveillance, and implying that benefits would resultfrom staying nonunion After the initial canvass of thesales representatives by the regional managers, it becameclear that an organizing campaign was well underway.Acting upon advice of counsel, LCP decided to have theregional managers explain in one-on-one conversationsthe significance of union authorization cards. The in-structions given the regional managers were to. (1) meetface to face with each sales representative, (2) state thatthe Company was aware of the organizing attempt, (3)state that cards had' been sent out, and (4) state that theCompany wanted its sales representatives to know thesignificance of the cardsThe Company also instructed the regional managersnot to ask questions about any individual's participationin union activities and to state that they were not inter-ested in whether the representatives received a card,signed it, or sent one back. The regional managers werealso told not to make any threats and not to promiseanything. In explaining the significance Of the authoriza-tion cards, the regional managers were to make the fol-lowing statements. (1) If a majority of the sales repre-sentatives signed the cards and sent them back, theUnion can go to LCP's management and say, "We havea majority of the people who want a union and we wantto represent them." The Company can agree and therewill be no election (2) if a majority of the people sign thecards and send them in resulting in an election, thoughthe election may be lost by the Union, it could go to theNational Labor Relations Board (NLRB) and tell it theyhad a majority, that the Company Must have done some-thing to cause the election against them, and a new elec-tion can be held or the NLRB Can direct the Union to bethe repiesentative and (3) if the cards were signed, youcan request the cards to be returned.The regional managers were told to listen and answerquestions, if questions were asked, but not to ask or ques-tion anybody about anything They were also instructedto report to Bissett and keep him informed but to be ex-tremely careful about what they said and how they han-dled themselves.The face-to-face meetings between the regional manag-ers and the individual sales representatives took placegenerally between January 14-18, 1980 After thesemeetings, LCP conducted " ,its campaign primarilythrough letters, and the use of the .other officials in theCompany, including Thomas Gosnell, its president,Donald Bennett, Vice President of Personnel Anderson,and Bissett..Following the regional manager-sales repre-sentatives meetings about the authorization cards, LCPgave the, regional managers further guidelines on how toconduct themselves during the organizing drive. On Jan-uary 22, LCP mailed to each regional manager a four-page summary of dos and don'ts for supervisors. On Feb-ruary 4-6, a meeting for regional managers was held inChicago at .which time LCP's labor counsel explainedthe election process, elaborated on the dos and don'ts,talked of probable union campaign techniques, and ex-plained how LCP's campaign would be run. .At the same meeting, the regional managers were, asked to fill out questionnaires on the sales representa-tives working in their regions. These questionnaires,among other things, required the regional managers togive their best estimate of their sales representativesunion sympathies.Following the, Chicago meeting, LCP carried out acampaign based on letters from President Gosnell, com-munication meetings with Gosnell, and informationalmeetings where Bennett, Bissett, and Anderson explainedLCP's benefit programs and marketing procedures. The 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel urges that the initial meetings of the re-gional manager's with the sales representatives, the meet-ing of company management with groups of sales repre-sentatives, the company letters to the sales representa-tives, and changes in the company's pension 'programand compensation program during the course of the cam-paign, all constitute. violations of the Act.During the course of the campaign, -LCP threatenedStanley Dash with probation and placed sales representa-tive David Outlaw on probation for 6 months. Followingthe election, in May 1980, which the Union lost, theCompany discharged one of its regional managers, Rich-ard Warner. It also engaged in a course of harassment ofStanley Dash which is discussed in detail at a later pointin this decision. Region 30 and LCP entered into a com-prehensive settlement in Case ,3-CA-5603 in September1980, which was set aside when LCP .discharged Dash inNovember. Earlier in August LCP discharged sales rep:.resentative Irving Kensler. LCP discharged RegionalManager Robert Carduner following, a meeting withcompany attorneys in preparation of LCP's defense ofthe reopened proceeding. In October, sales representa-tive Hubert Redd was discharged. It is alleged that themotivation for all of the above personnel actions wasLCP's union animus and thus each action is alleged to bea violation of the Act.B. Discussion and Conclusions1. Implementation 'of five-percent buffer to• subscription growth plan during the campaignOn March 4, 1980, the Respondent announced the im-plementation of a so-called five-percent buffer, a 'changein the existing compensation plan This- new plan was an-nounced to sales representatives at meetings held inMarch 1980. The purpose of the change was to easesome of the more adverse effects of the subscriptiongrowth plan which began in 1977 and about which therehad been much controversy among the sales representa-tives Development of the five-percent buffer began inApril 1979, which LCP Vice President of Marketing An-derson initiated discussions with his counterpart in Ban:croft Whitney, a wholly owned subsidiary' of LCP. ByMay 1979, both vice presidents were corresponding onthe elements of what was to become the five-percentbuffer plan and the plan had been placed on the agendaof a July management meeting for discussion. DuringJune 1979, Anderson had some initial figures preparedregarding the dollars that might be involved in changingthe then-current compensation plan.At the July meeting, the five-percent buffer Plan Wasagreed on and a decision was made to' implement theplan by January 1, 1980, conditioned on the Company's.receiving a satisfactory indepth cost-benefit analysis Theplan, at this point, was detailed as indicated by a memo-randum introduced into evidence. In August 1979, infor-mation on how much the five-percent -buffer wouldaffect the sales representatives' commissions was beingcollected. These figures were sent to LCP's comptrollerfor verification and a discrepancy was discovered in thecalculations In September, Anderson decided that thequantity of information for determining the cost-benefitanalysis was not sufficient and further information wasc011ected The comptroller recomputed the figures andanother meeting was scheduled for review of the plan inNovember 1979. At the November meeting managementdecided to get more information to further refine the cal-culations. Because of this information request, the Com-pany decided that it was impossible to implement thefive-percent buffer on January 1, 1980, because the finalfigures'would still be coming in The decision was madeat 'this time to present the final revised plan to the re-gional managers at a scheduled February 1980 meeting inHawaii before announcing it generally. It was alsoagreed at that point that the five-percent buffer would bemade retroactive to January 1, 1980At the November' meeting, the president of LCP gavehis final approval to the five-percent buffer plan subjectonly to the final figures being simiar to the acceptablecalculations that had already been made.'About January 3, 1980, the vice 'president of BancroftWhitney asked Anderson whether the final calculationcould be cOmpuied in, time to announce the buffer planat the Hawaii meeting. Anderson responded on January8 that the figures were not yet completed but that hewould do his best. Anderson also testified that he alsodecided at this time to hold a small- meeting of regionalmanagers from LCP and Bancroft Whitney to be surethat there would be no differences of opinion betweenthe companies as there had been in the past. This meet-ing was held in Dallas' with satisfactory results and thefive-percent buffer was announced to the regional man-agers at a general management meeting held in Hawaii inMarch The plan was announced shortly thereafter tosales representatives.I find from the evidence that the five-percent bufferwas developed and a decision to implement it had beenmade prior to the beginning of the union organizingcampaign and the time that the Company gained knowl-edge of the drive.Thus, I find that the plan was not instituted and imple-mented in order to influence the election in violation ofthe Act. As both the decision to implement the plan andthe timing for the announcement of the plan was madeprior to the Company's knowledge of the campaign, Iconclude that the timing of the announcement of theplan. was consistent with the Company's prior actions inannouncing changes in compensation plans and was notunlawful See B. L. K. Steel, 245 NLRB 1347 (1979).Therefore, I recommend that the complaint, insofar as italleges a violation of the Act in this regard, be dismissed.2. Lowering the forecastsThe complaint alleges that LCP granted a. general re-duction in sales quotas to sales representatives in viola-tion of Section 8(a)(1) of the Act The 1980 sales quotaswere given to the representatives after LCP had knowl-edge of the union organizing campaign. However, theforeCasts themselves were prepared pursuant to a consist-' The Dallas meeting is significant because it was mentioned by someregional managers to their sales representatives in advance of the meet-ing, with the implication that improved benefits might be forthcoming LAWYERS PUBLISHING CO' -139ent company policy at a time well before January 9. Theprocedure for developing forecasts begins about Augustof the 'year preceding the forecast year- with sales repre--' sentatives submitting' their quotas These requests arepaired with'Company goals under a rather complicated3procedure which results in final' quotas by December."Additionally, though many sales representatives' salesforecasts were lowered, at least one-third of the salesrepresentatives' forecasts were increased for the year'1981 The General Counsel failed' to meet the burden of. proof to support the allegation that ther• Company: low-, ered the forecasts:in' order to have-an effect on-the union'organizing campaign and, accordingly,-I recommend thatthe complaint, insofar as it alleges a violation of the Actin this regard•be dismissed._ .•3.- Washington meeting between Gosnell,,FOgel, - ••,Mann†and Kensler,• .A Meeting between' LCP' President Gosnell,' LCPTreasurer • Seymour Fogel;' and • sales representativesDavid Mahn and 'Irving Kensler was held in Washing-ton, 'D.C.; in a' hdteron Aprir 11, -1980. The, complaintalleges that at this meeting Gosn'ell interrogated the .rep-resentatives concerning-their union adtivities-and sympa-thies, solicited Complaints and grievances from Mann andKensler, promised increased benefits' and 'improved con-ditions of employment, created an impression of surveil-lance by asking' Mann and Kensler- the names of- other•employees involved in Organizing the Union, and 'soughtto undermine the Union's organizing drive' by solicitingthem' to inform other employees-of-their antiunion sym-'pathieS in order to cause them: to abandon support forthe Union.'•' •••Everything about this meeting is in controversy - TheGeneral Counsel contends, through the testimony of Re-gional Manager Robert Carduner and Kensler, that themeeting was set 'up at the insistence of KenSler in a mes-sage relayed through Carduner. As to the meeting itself,its content is in complete dispute. Kensler, on the one,,hand, contends that his active participation was limited:• to a momentary attempt ,to explain an. alternative -to ,theCompany's •subscription growth plan, after which he wascut, off and ,interrogateclaby, Fogel' and Gosnell, A to theunion organizing campaign and what could be done todefeat it GOsnell and Fogel, on, the other hand, submitthat Kensleil presented a' very detailed alternate compen-sation.plan and other lideas on how to defeat the unionorganizing campaign. They contend, that at no time didthey interrogate either representative, promise any im-proved benefits, or request the identities of any personsinvolved in-the organizing campaign.With respect to this meeting, _I believe that the testi-mony given by Fogel and Mann is the most credible.The General 'Counsel points to the testimony of 'Car-' -duner-ancrKensler to the effect that' Gosnell;•-through•Bissett,'requested a meeting to be set up between Gosnelland several influential sales representatives. Bissett testi-'-fled that Carduner contacted him,' in March -or- early-April stating that he had been contacted by five repre-•sentativ'es who wanted' to meet with Gosnell for the, pur-pose of-resolving-the union problem 'Bissett further testi-fied the he instructed Caiduner to have tile sales repre-sentatives Contact Gosnell directly. Anderson testifiedthat Carduner•later called him to:tonflrm• that twO.repre-sentatives identified' as Kensler• and- Mann. wanted to'speak with Gosnell. Anderson 'also advised that theyShould-- ccintact GoSnell directly' Regional 1'Mana'gerGeorge Synder testified that Kensler/an 'late `Mareh,l.re-quested that he 'Set up'' `,a meeting between Gognell,Ken-sler, soihe influential sales representatives, and someregional managers.‡'' One of the participants in the'ineeting, Rober Mann,-testified that Carduher called 'him about the meeting 'and•said nothing about 'acting at Gosnell's''direetion:'Mann,•,a1SO recalled that dardtmer said;that .s.eYeral Sale repre-•sentatives:Were,gdihg tO he included in the meeting as of•fj.ethe firSt' call. Carduner,:testified that he. wA never seek-ing more 'thantwO.Teleptione bills'iritiOduced into _evi-, dence show :that during the period , immediatelji beidrei the rneeting-.Carduner ,talked:exte,nsively,with Mann andKenSler, including. nine ,Calls td"-Mann on:Apri1.9.--As the•Respondent points out, these . are, hardly the acts, of •pnewho is acting solely as an intermediary.I also agree -with'.the Respondent that the hotel ar-.rangements indicate,that.Kensler and Mann initiated themeeting. A blackhoaid was Placed'in the nieeting' roomat Mann'4 recine4t • The Respondent Urges, and airee,•that if Kensler and Mann. were meeting with r, .osnell' d'solely at his- request, the, purpose of, the meetink being-left 'unstated then no arrangements would have beenmade 'to, have availabie'a blackboard fOr a 'Presentation.†, With respect to, the,eyentsrat ,the,meeting, Kensler:s and,Mann's testimony,. conflict sharply As noted earlier,kensler testified that Gosnell interrogated Mann and himwith respect, to the identity of other union supporters, so-_ licited grievances, and encouraged them to work againstthe Union. .0n the other ,hand, †Mann testified thatKensler made a lengthy presentation with respect to analternate compensation. plan that he had devised and..uti-lized notes. Kensler denies haying ,any†..notes ,Kenslerstated that he never vindicated- opposition to, the Union atthis meeting or at any-other time, although Manntesti-fled that both he and,,Kensler ,stated at the meeting that† they were, opposed to the organizing drive. SeymourFogel, a yery credible witness based on demeanor -and-manner, verified-,these ,portions of.. Mann's testimony.•Fogel testified-that at the meeting Kensler stated his op-position to the ,Union and that -he had 'a- plan to defeatthe Union:-X'ensler- then -explained the sales representa--lives' _opposition to the subscription growth 'plan pro-' gram and offered in a lengthy fashion an alternativecompensation plan Kensler utilized the blackboard toes-'plain his program:' 'Fogel also testified that Kensfer pro-posed • that-•he be reinstated as national sales, manager toreplace Bissett.. I can find, no credible evidence at this-meeting Gosnell actually interrogated Kensler. or' Mann-about the 'identities of union supporters dr. promised anybenefits. However, Mann-testified-,that President Gosnellasked him about what' he doing about defeating the-.Union and why he was not on:the-telephone callin'g andtelling other sales representatives 'about his .view-of theUnion -Mann further testified 'that .Gosnell said thats'WasWhat he should be doing 'Although Gosnell denies these 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements,-Fogel testified 'that-near the,end of the-meet-- ing •Kensler,gratuitously said that, he was either, going tothe salespersons or if any of the -salespersons calledhim he .was _going to tell them-to vote against the Union.,Fogel testified that Gosriell!s response to that,_was some-•thing like, "Well, Irv, you know I cannot tell What you, can or cannot do. -But, if you're to do that, that would be†nice" or "ICs nice to know that you're on the Company'sside.".I credit Mann's testimony corroborated, at least inpart, by Fogel,,. that :Gos,nell urged both, Mann andKensier to take -action to discourage 'union support',Among their fellow, sales representatives I' find that Gos-nell's:dctions in this iegard dOilgtitute a_direction to dis-courage other einployee‡rom sUpkOrting the Union andis a violation of Section '8(a)(I)'of the Act. See GalaxAp:T pare! Corp., 247, NIII3 159; ,In' all, Other re-spects;, I find the actions,takenty the Respondent's' nian-agement at the Washingtonineeting tci he nonViOlative ofthe Act and will re-commend that the 'other'-allegationsrelating to this meeting be dismissed.4. Gosnell- information meetings.....•.1,_During the campaign in the sprin 'g ofthe Re-spondent, seheduled a series Of meeting's between itS'salesrekreientatives and President Gosnell' At thee meetings,Gosnell gave what' he charracterized as an unstructured. presentation, of the Company's point of View- with re-; Spect td the Union.. "After' this portion of the meeting,Gosnell solicited comments from the sales idkresentativesin an attempt 'to -answer' their- questions.:-The General- -Counsel *es that" the 'Meetings -conkitiited an unfair'labor practice-Tin that' they were 'a -departure from theCompany's past -practiCes in' 'Commu-iiicating! With -sales`i-epresentatiVes,''that the-comment sessions constituted solicitation 'of grieVanceS,''and that the answers 'given bytO.- a 'pr-omise to remedy suCh' griev-, ances- thereby constituting an impermissible prbmise 'of-"benefits to 'discourage union-support:.- -The Company's past' practice- with 'respect tO comniu--. mcating With 'sales' representatives had been throligh..thenornial-- channels of' managemeni Management viewsWeie 'passed-- through. -Bissett to the regional -managers'Who-- then - 'discussed whatever subject management-::Wanted.them to with the sales representatives on a-one-' .…tb-one basis .-Inforination 'that 'the 'sales ;representativesr wanted to 'mike known to the management -generallyt passed back IO manageinent in the same fashion. Howev-er, the Company had a practice of having regional sales; Meetings and annual meetings at which to-p Management•did speak to thcsales representatives and discuss compa--,,ny policy with them. Thus,-_'Gosnell's_meetings. with thesales representatives were' not. unique to _the- organizing…campaign. The Respondent has the right to communicate: .its views 'and its policies:to-Ithe -Union 'during, the course'of the, campaign. I cannot find- that the fact that Gosnellmet with the sales, representatives in and of itself was un-•lawful.- -, The question.of whether or not Gosnell, by asking for-_,comments, .was soliciting grievances is 'anotherquestion,- Clearly the Company wanted to explain its views.to the- sales 'representatives and wanted to hear the sales repre-sentatives' views or it would not have held the meetings...-Gosnell carefully avoided words such as grievance whenasking for comments or questions relating to the topicsabout which he spoke, which included working ,condi-tiOns,. benefits, and the Company's commission plan.- However, under the circumstances, he was clearly askingthe employees to- air their grievances.. The Board has,.- held -that the vice in solicitation of grievances is that, byresponding to the grievances, employers may either ex-' pressly or impliedly promise to remedy them, thus prom-ising a- benefit. From the best 'evidence introduced- into. this record with respect to what Gosnell actually said, Icannot find tha he ever promised.oreven implied a-bene-lit in reponse to sales representatives' questions'During the course of a question-and-answer session, asales representative made a recording and thus preservedthe questions and Gosnell's answers. This transcript re-veals that Gosnell; at worst; defended the Company's ex-isting policies There is not even a hint in the transcript- that Gosnell intended to change any policies, commissionstructure† or other matters ,of interest to' the sales repre-sentatives. As there is no showing that there was someexpressed or implied promise to-remedy real or, imagined-grievances, I cannot find _that Gosnell's responses consti-tuted an unfair labor, practice. There was some equivocaltestimony ;given about Gospel] promising to review, the'Company's commission policy ,with respect to one.set ofbooks sold in New York: This testimony was not clearand- is at odds•with Gosnell's demonstrated performanceas shown by the take of an actual meeting.. After review-ing all of.the evidence with respect to these meetings, Ihave concluded that, the, General , Counsel has failed toprove that the meetings constituted an unfair labor prac-tice and will recommend that the allegations of the com-plaint, based on these meetings,.he dismissed5. The Company's antiunion letters ..'During the course of the campaign; the- Respondentsent a series of letters to its sales representatives dealingwith campaign issues It is contended that cerfain ofthese letters Contained statements which constitute unfair;labor practices (a) In a letter dated April 2, '1980,'Presi-deni Gosnell wrote' thesales representatives, inter'aliaContrary to what you have been told, you do notneed _to sign a card in order to vote- If you have al-" ready Signed a-card and you wish it back, you mayget it back by writing to the Union requesting that'it return your card to you. The Union's address is.' Office and Professional -Employees International. Union, Local 2121, 290 Franklin Street, Rooin 203,Buffalo, New York 14202:;The General Counsel urges that, this _statement consti-, tutes an unlawful solicitation of the employees to returntheir authorization cards. On brief, the General Counseldraws an 'analogybetween , the clearly ,unlawful supply-•ing of stamped, self-Addressed envelopes in a solicitation. of employees to withdraw with their authorization-cardsto the Respondent's supplying the address of the Union,relying on Deutsch Co, 180 NLRB 8 at 20 (1969)., In- thatcase, the Board did find it unlawfuLfor, an employer to LAWYERS PUBLISHING CO.141. supply self-addressed, stamped postcards which requiredno More:than the employee's Signature to effect a revo-._cation of his or ,her authorization. The question in the in-stant case is Muc.' h.closer.,First,,there is clearly no solici-,tation to Withdraw the, cards in the quoted paragraph†The 'supiilYing 'Of the Union's adddress is certainly notsame ' asa stamped postcard w4lich onlyneeds a Sigii•furel The employee,Would have to actually†write -a. request' to withdraw antlioiiiation and supply- postage to effeCt the ,request.:Yet'supplYing the addressand the-procedure for WithdraWing the 'Card, absent an'employee -reqriest =for' this infOrrnation, does iom. furtherthan Merely' informing 'emPlOyees Of their right' to. with-_ ‡ _ _-''draw their authonzation-if they Choose voluntarily to do†'so On balarice,--in light Of' the 'strong campaign being_Waged by the Company against the-Organizing campaign,I find that the Employer in this regard_ has P…rovidedmore than information,to its employees and that its letterApril' 2, 1980, clOes' conStitute an 'unlawful solieitationto withdraw supp-ort from the- mon., ,(b) Gosnell sent a letter ,dated April 14 to the sales-1-ePresentatives. Stating:,i‚ would- like you to take a' Minute to consider what‡†it wouldlbe. like living With:a Union;-'d the Unionshould:win 'the. election., †;,:-.NO LONGER Will you be able, to work directly-, with the- company as an individual. With a Union,an adversary seltio-riship between you and the com-v,.pany will 'exist-As -a matter of fact, the usual way- We will he required to work with you is through,cy.Our.unioh.steward.' NO LONGER will itbe possible to make ,"jiidg-ment calls" in iridividnal, Sales situationS'. Strict rulesand ,regulatiOnS as specified in a union Contract will,govern all aspects of your job and your relationshipwith the cOmpany.". -'NO 'LONGER will you have .individuality, flexi-bility, independence and ,ability to completely planyour Own Work .schedule.`With'a union, all Workings 'dnditio'ns,, sales quotas, and ,other job-related condi-'tins as PrOviderlthe CellecOe-bargaining agree-ment would have to be figidly and consistently en-''''fOreed† .. -COrisidei what yon would give, ;up if you be-longed to a union.Although the Respondent. has the right to make predic-tions as to what 'might,happen.as a_result of a union vic-tory based on objective facts, it does not have the rightto make misstatements of .law, and threats. of worsened. morking_conditions. The April 14:-letter is-not couched interms. of_ what :could-happen as a result of bargaining.t Rather, _I believes it is. couched -in terms, of what will..-happen.;Thus, -that, it constitutes a- threat ofharsher working conditions and thus is unlawful in its en-, ttrety., See Colony printing, 249 NLRB, 223, 224 (1980),_ntd. 651- Rai .502 (7th Cir. 1.981)s The letter!s_ misstate-tnent concerning .employees' rights to speak- directly tomanagement about terms' and conditiOn's of ,employmentis,also impermissible under BOard law..(c), In a letter dated April15,_ 1980, President Gosnell,wrote.the sales representatiyes,.inter aimWhat does a strike mean'to yon?It means:.1.LoSs of income,†.2.Loss of custOrners to cOmpetition'††3. Logs of job (in the event Of an economic 'strike,you can be permanently' replaced).Remember, the-Onion's only real strengthitsright to strike Don't take a chance vote "NO "I find that this paragraph of -the letter constitutes anunfair labor praCtice in that it both infers that permanent'loss of job will be a 'result of a strike and fails to give'even ;a hint Of the existence of an employee's poststrikerights. See Laidlaw Corp., 171-NLRB 1366 (1968), enfd414L-F.2d 99 .(7th Cif: -1969), cert: denied 397,-U S 920(1970): - '-" †6 Changes in LCP's pension planOn April 10, 1986, the Respondent advised its_employ-_ ees that it had Changed its pension plan' to make it more'generous. The credible eVidence reveals that ni April 'orMay 1979 Company Vice President Of 'Personnel DonaldBennett began to,queStion whether the Cornpany's exist-ing plan was adequate and competitive He, initiated aStudY:of this' plan in 'Comparison with others using pri-V,ate, actuarial Consultants..The'study.Wa cOmpleted and,given to Bennett in Jiine 1979. Reviewing, the study,Bennett decided, that the LCP _plan was not ComPetitive- and began a program to1determine how' to adjust the.. plan to make it .mbre competitive The record refleCts:correspondence respecting possihle. changes' in the retire-Ment plan passing betweeti. the cOnsultants 'and J_,CPthroughout the period of August to November 1979 .The Company initially had hoped to implement thechanges in this,-retirement plan, on January 1, 1980. TheCompany had historically always announced and institut-ed changes- in its retirenient program on either January 1or July 1. Because the information required tO make afinal decision about_ the pension plan was put togethertoo 'late to meet the ,Januaiy, 1;_,deadline, the "Companynext set July 1,' 1980, ,as the date that the _new planwciuld be implemented.' The changes were made final-and aPProved in 'the _latter part of March 1980.- Thesechanges -Were announced on 'April 16, 1980, 1 month-.,before the union election_,Based on the foregoing, I 6elieve that' the changes'in. ‡the- benefit plan had nothing whatsoever to do with' theunion' organizing campaign: However, I do believe thatthe timing of the announcement wasSelected because of'theCompany's desire`to defeat the organizing effort. Thetiming of the announcement appears to be a 'substantialdeviation from past practice.- :The,,Company's stated. reason for the April announcement † Was that a largeamount of clerical work had tO be done to prepare thedate necessary to determine the proper amounts to bepaid to' each retiree ,on July .1 The Company contendsthat this work could not be done in,a;"closet" and that it'felt that the fact of' the, impending .changes in the planwOuld scion become widely known. It felt, therefore, that 142DECISIONS OF'INIAel'IONACLABOR RELATIONS BOARD`it had to 'make a' public-iannOtincement.-Whji these rea-sons had never applied to 'the-announcerhent of dny 'pfe-vious changes to a pension plan is ,not explained in therecord and I find thein undonVinZing:;Accordingly, Ifind that the announcement of the pension plan changeswas motivated, at least in a substantial part, Tok the effectit would haveiri resblYini one ,of the hales representa-—plimary, grievances and *as designed to affect theoutcome of the election.- AccOrdingl5i, I find 'that' the Re-spondent-violated SectiOn_8(a)(1)' by the,thning' of its an-nouncement of the'PrOposed pension changes. '-'4‚Beimei't's 'promise of a benefit'-;March' '1980; at a meeting-in which the-five:percent- In..,..buffer program :was described:to several of the;sales rep-r:resentatives, in 'a private conversation,' sales representa-tive Joseph Robinson asked(PersonnelDirector Bennettabout possible changes in the Company's short-teriff.dis-ability program. Bennett indicated to Robinson that theprogram wasunder-revieW by management:The General Counsel ,contends', that Bennett's responseimplies, a promise of 'beriefit§", especially so since it wasMade at a time when the' five percent buffer programhad'ju'st been anikunced. - _, 'The ReSporident asserts thaii the program had,' beenunderfor some time dating back to the 'fail ofrt•AT,'•._1979.-It also cites the'testimOhy, of Robinson that Bennettdid not say anything favorable about the review and didnöt :indicate Whether 'there would or would riot be a-change in the program. There is no, evidence that llen-hett's response 'Was untrue., In these circumstances''Ben-nett's lacknowledgement of the review Without Moredoes not constitute arOimplied promise of benefit. AC-,cordingly I would recommend itiat the c011iplainflie-dis-'missed inofar'd§fit allegesa`viOlation of Section 8fat(1).–iby virtue of Bennett 's response.,...=8. Bissetesv-threat of discharge of-Talbor-4-.f---,In March .1980, at ,a.mee*ig:. held for ,certain of thesalƒsrepresentatives _irl'53,racuse; New York; to -OisCussthe .five-percent"buffei,:National Sales Manager,alleged t6 have had a,threatening conversation N,Tvith sales'representative Gregg -Talbot 'Talbot was a young salesrepresentative:, biought_ into the ,who acted as his first.regional manager The ,ev,idence:fleets that piisett considered 'Talbot 'something' of a, Pro-k• tt- t•tege. After the company meeting, the two went.tO,dinnerand then to a cocktail lounge—BiSsett remarked 'to Talbotthat:he had been doing rather well for .a young mah;light,of his, baCkground, .that' "I7was doing pretty,,goodfor a kia, that typ,e Of a statenien. l." ,-Talbot's. futiher Cestirriony .regardind this conv_-eisationis as 'follows:Q .What else did he say? - -.- A. Well he'§ald I wa§ inaking" a lot of money to7'which I said,= "Well", I- said, `,1' am' Paying a -lot' ofta;A'now.".,And that Was 'the thrust Of 'tile eonver-':.-'s'atiorE_Well; following' that 'now' I' must saj, I Wassomewhat taken aback when I' said I was -Paying a'hit of taxes.' He said,' "Well, we could fix that" And'I 'said,' "How is that." And he said, "We cduld 'file011,geerily.'breath back And I said","Hów could that happenor il'o'is-rtha0" And lie'said,"YO1.1‚.`shOuld be Care-'ful how you act You should` -ite'Re'inber where …ou.--c-aine -fro' rn." And'ihat. was'ihelnd'orthe- eonYei§a--,:,....lz,07neon.Now would hie fol-diteiCt":'iOtiC atVniionl'tote next afternoon. Did you have an,othef convrersa-'664.with'Mr 'Bissett?A. Yes. We mef intthe, lobby. There,was a lotiof-,, people ihovinground indthe.,Holidayirin., And he.had a completely' differeni demeatiOr`abOnt,huh: He,.indicated .ihat. the,futu,re. managers, were cOniing, from you-ng people like thyself. Andlhat,I hd alotplaces, to (go.; And bnefly;.just said—-, tt;at.——,'fireTalbot was a serious one and was designed; to threatenhim about any union activ,-ity Bissell's yersion °-çha._-4conversation is very §imilaf' to tt_ given ,,Iby ,albotexcept the motivation for the staterriehi is far diffeient,than that, suggested -by, the, General -Counsel!, Bissett testi-fied.tliat the, conversation toolc-place out,ofhis pride inthe success enjoyed by Talbotjle explained,that, in thepast when he complamed,aboutpayinga lot of taxes, hisformer boss' had alWays told him that ilhe had no job he'could pay no taxes: He testifieetlial'ite'inerely repeatedthat `admit-lent te Talbot. He`fhtheilii-med ihat his com-ment-about watching 'how Talbot acted,Was-predicated--on the fact" that Talbot was Perfdr'ining far' better than .many of the people his own ,age.*He.:Wag,cOikcl'eien'ed thatif Talbot with these belfille in'tlie evening hecou no con mue to per orm successfully as a sa es rep-.I't1f''reseritatix)e: Basedthe demeanor'of the witnesses, I, . •'fullj, credit Bissett's explaiiatiOn for ttieConyeisatiOn. His.rentarks had nothing to do with-,Unio.ii' actiVitY. Therehas been ,n6 showing .in'this.'reeof<that 'as:ofthe date ofthe ''conversatio'n' he would" haVe".had'any'lthOwledgewith respect to' Talbot's feelings ""v;s:a-.'vis' the ttnion. In'faiet, the i'ee'Ord reflects that gall iiiiiut'brci-Bisetf*.iii,:to that"- --point 'about 'Talbot'S,union .syrimattnesWould have indi-'cated that he wasoPPcis'ed to the UniOli AOcordingly, Ifind. that Bissett's conyersation with, Talbot did not relatetO union activity 'and thereftife did _not constitute a threatin derogation of Talbot's rights 'under SectiOn' 7 of theAct..9 Garrei-Klausing cOPVersafion"r,Sales representative Richard Klausing,' a!23-Yeat dm-ployee, of ,LCP, .learned of ithe'dniori- cainpaign 'in-De-"this coriversatiOn he was sent an' authorization &id -andsome unions literature and signed 'the card,'datin'g'it.fie-'cember 19, 1979.:. ', s, ‡'Klausing teStified that lie laliad'ele_blidhe conversationwith his 'regional manager, Lai-r3" Garret; in late Decenj-- her' 1979. He testified that Gariet WariteditO-know if- hehad been contaCted :1DS, anyone"concel-aing tile Uhictn,asked if he had signed an authoniatiOn'card; and wanted LAWYERS PUBLISHING CO143to know who, if anyone,- had contacted him concerningthe UnionI do not credit the testimony with respect to the De-cember telephone call Garret denies that it occurred andthere is nothing in this record to support a finding thatthe Respondent had knowledge of the Union's organii-ing campaign .until January I believe that Klausing ismistaken with respect to the timing of his call, if it actu-ally occurred and, because of the mistake in timing, Iwill not credit testimony regarding the telephone callThere were several other sales representatives in theregion who were contacted by Garret at Bissett's requestand presumably,- if Garret had interrogated Klausingabout the Union and others who might be in it, as al-leged, he :would hae made a similar interrogation of atleast one of the other representatives.Klausing testified that about January 12, 1980, he re-ceived a call from Garret requesting that he meet withhim personally. According to Klausing, the two met inLexington, Kentucky, a few days thereafter. During thismeeting, Klausing testified that Garret inquired as towhat complaints he had heard salesmen make and Klaus-ing mentioned the commission setup as well as certainother perceived problems. During this conversation,Klausing testified that Garret indicated that the Compa-ny had certain long-range -things that it was trying to doand that he was going to Texas to talk over a possiblechange in the commissions program. Thereafter, Garretasked Klausing to keep an open mind About the sametime he asked Klausing how he felt about the UnionAccording to Garret, the only conversation regardingthe Union took place on January 14, 1980, in Lexington,Kentucky. Garret testified that he told Klausing that theCompany had become aware of union activities andasked him was he aware of such activity. Garret deniedhave asked Klausing who contacted him or whetherKlausing had signed a card.•With respect to these alleged conversations, it is ex-tremely difficult to determine where the truth lies. Al-though Klausing was a hesitant and forgetful witness,there is absolutely no reason shown in this record whyhe should fabricate testimony. He and his regional man-ager, Garret, were shown to be close friends and thus nopersonal animosity existed between the two which wouldgive rise to an attempt to "get back" at either this man-ager or the general management of the Company Klaus-ing's testimony that Garret solicited complaints and toldhim immediately thereafter. that cerain regional managerswere going to Texas to discuss changing the commissionprogram is consistent with similar conversations held be-tween other regional managers and their sales representa-tives. For this reason, I credit this testimony and findthat a violation of Section 8(a)(1) occurred in the solici-tation of grievances was followed' closely by at least animplied promise of benefits. I also credit Klausing's testi-mony that Garret asked how he felt about it (the Union).As of th. time of the January meeting between Klausingand Garret in Kentucky, the regional manager had notbeen given the specific written instructions on how todeal, with _unions which followed shortly thereafter AsKlausing and Garret were old friends, this question,though improper, appears to me to be likely to be askedI believe that the question, by its very nature and in thecontext of a conversation regarding The Union, tends tobe coercive and is thus a violation of Section 8(a)(1) ofthe Act.10. Tuttle's conversation with Vogel, Hoover, andRindross ,On January 15, 19801in Chicago, Regional Sales Man-ager Robert Tuttle met with sales representative PaulVogel. Based on testimony concerning this meeting, theGeneral Counsel asserts that Tuttle created an impressionof surveillance, made an unlawful promise of benefits,and threatened Vogel with a loss of. benefits in order toinduce him to abandon his support for the UnionVogel's affidavit, given to a Board agent after an in-vestigation in this proceeding, was offered into evidenceas his testimony Conflicted with it in certain regards.With respect to the meeting in question, Vogel's affidavitindicates that Tuttle, upon meeting with Vogel, said, "Asyou probably know, there is an organization driveamong the sales represenatives. I had to drop everythingand take care of this and I have got to go to South Chi-cago, Iowa, and Southern Illinois to talk to my othersales representatives. My advice is to keep your card inyour pocket and have patience because there are somechanges coming which I can't get into now, but thingswill be better. If a contract is signed with the Union, thecontests, dinners, and trips could be discontinued, sohang on, there wilLbe changes." The affidavit goes on tostate that at no time "did he [Tuttle] specifically tell menot to go into the Union, nor did he talk unfavorablyabout unions in general."Vogel's testimony at the hearing was to the effect thatall of Tuttle's comments were in response to questionsinitiated•by him. Vogel testified, "Well, I think I askedhuh [Tuttle] a question to the effect as to when is thisgoing to be over with It was one way or another. I wastired of it going on. And I think he responded somethingto the effect of be patient, it Will blow over or somethinglike that."- Vogel further testified -Q. Did he initiate any statement that he wasaware of of an organizing drive?A. Okay. I think the way it -came about waswhen we sat down. I started asking him questionsabout, specifically, the Union. And I think I evenasked him what would he do if he was in my situa-tion since he had sold for quite a bit-more time thanI have And knew the company a lot better than Idid. And that's how we got into the conversationQ. What did he say about authorization cards?A Authorization cards specifically, I don't thinkhe talked about them. Generally I think the phrasewas used when I asked him what he would do inthis situation, I think he mentioned something abouthe would leave it in his pocketQ Did he initiate the statement that he wouldkeep an authorization card in his pocket? 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDA He might have used that as just a method Oftelling me that in his opinion that if he were in myshoes, he wouldn't be in favor of the Union.Q . . Mr. Vogel, during this discussion did Mr.Tuttle say _ anything about contests, or dinners, or, trips being discontinued by 'the company?A. I think the only time that was mentioned, Idid ask him what the company would do if theUnion got in. I remember asking him that.Q. What was his response?A. First thing he said was that he didn't know.But then he said, ".I'm sure that if it cost _themmoney, the money would come from other things."Q. And what did he say the Company would do?A. Well, he didn't know what. the Companywould do. Well,, was just trying to•I ' was just askinghim what he would do in my shoes: And what hethought the Cornpany would 'do. In other words,just a breakfast discussion. He says that if moneywas taken from•if the Union being in would costthe Company money, obviously there would be lessmoney available to do other things.The General Counsel Urges that Tuttle's opening com-ments and remark about keeping your card in yourpocket constitutesan unlawful impression of surveillance.The campaign was at this time fairly common knowl-edge in the Company -and I do not think these remarkswould give the impression of surveillance. However,. therequest to hold his card, taken together with the sugges,tion that Vogel be patient, that things were going 'to getbetter, I find to be an impermissible promise that benefitswould result if the Company remained nonunion. Like-wise, the suggestion that, existing company benefits, maybe discontinued if the Union won the election I find tobe a threat designed to influence Vogel's support for theUnion. The threat was not couched in terms of possibleresults of bargaining.b. Tuttle-Mayer conversationsOn January 17, 1980, Tuttle met- with David Hoover,one of his sales representatives, to' give him the speechon the union authorization cards as he had been directedto by Bissett. Based on this meeting,. the General Counselcontends that Tuttle promised improved benefits to un-dermine union support, created by the unlawful impres-sion of surveillance, and unlawfully inquired into em-ployees' union activities.Hoover first became aware of the Union's organizingactivity through a casual conversation with a fellowsalesmen in his general territory, Gary ,Hoad. Hoad dis-cussed the campaign briefly with Hoover and mentionedthat Stan Dash was heading up the organizing commit-tee. Hoover called Dash in December and after the dis-cussion Dash sent an authorization card to Hoover OnJanuary 17, Hoover met with Tuttle at a Holiday Inn inDavenport, Iowa. According to Hoover, Tuttle openedthe conversation stating "that he didn't know whether ornot I had an authorization card and he didn't carewhether I had an authorization card but that if I had oneto please sit on it until after he comes back from Dallaswhich would be the following weekend" Hoover saidTuttle told him that "two or three sales managers fromLCP, and two or three from Bancroft-Whitney and afew people from the home office were going to meet togo over subscription growth and possibly help offsetsalesmen like myself with big traveling territories withsome type of incentive."Hoover also testified that the conversation Continuedas follows:He said that he had to leave to meet ,Mr. Rindfuss[another sales representative] that' evening fordinner; and he stated that he would have to see ev-eryone in the region that week. And I asked him ifhe had seen Gary, and he said no Gary Hoad. Andhe said no, it would be better to talk to Gary 'afterhe had gotten back from Dallas because he wouldhave something with a little more. substance to talkto him about because he felt that he was alreadydeeply involved in the Union And I asked him if ICOuld mentioned, [sic] our conversation to Gary,and he said that was entirely up to me. And I toldhim that I would, and he said that he expected that.Hoover also admitted on cross-examination that Tuttlehad gone through the series of statements which each ofthe regional managers was told to convey to their salesrepresentatives about authorization cards and their effect.Tuttle denies telling Hoover to sit on his authorizationcard, but does not deny mentioning the -upcoming trip toDallas. I credit Hoover's version of the' conversation inthat the urging of Hoover to keep his card, combinedwith he information given -with respect to the Dallasmeeting, is consistent -with Tuttle's meeting -with Vogel.I also find that Tuttle committed a violation of Section8(a) of the Act in his regard as he did in his meetingwith Vogel.I do not find that this comments with respect to GaryHoad constitute a violation of the Act. Hoover testifiedthat he specifically - asked Tuttle whether Tuttle wasgoing to see Hoad. Likewise, the reason given by Tuttlefor not seeing Hoad was prompted by a question on, thatpoint by Hoover Crediting Hoover's version of theentire conversation, I agree with the Respondent that itwould be a form of .entrapment to find an unfair laborpractice resulting from Tuttle's answers about Hoad.c Tuttle-Rindfuss conversationAfter Tuttle's meeting with Hoover, he traveled toSpringfield, Illinois, to meet 'with James Rindfuss-, an 18-year employee with LCP. Rindfuss testified that, follow-ing* a dinner with Tuttle, Tuttle said , "I would assumethat you know why I am here." He continued to say,"There is some activity to forming a union by the repre-sentatives. I don't know what your Oosition is. I wouldrecommend that everyone be patient because the situa-tion is going to be improVed soon, and your potentialwill be greater than- it has ever' been" He also aid, "Inthe event that you have signed a card, I would recom-mend . that you ask for it to be withdra\vn." Rindfussthen testified that Tuttle asked for his comments and,, onRindfuss' asking about changes- in the retirement plan,Tuttle replied that he would look into it LAWYERS PUBLISHING CO145Tuttle denied telling Rindfuss to return his card if hehad signed one. Tuttle testified that all he stated was thatan employee could request his card back if he hadchanged his mind after signing it. Tuttle also deniedpromising Rindfuss anything except that, in response toRindfuss' questions about inadequacies in the dental plan,Tuttle said that the plan would be voted on again in 3years and, "if we have patience, we hope for betterthings" Based on Rindfuss' version of the conversation,I cannot agree with the General Counsel that Tuttlegave Rindfuss the impression of surveillance or inquiredwhat his position was with respect to the Union. Howev-er, I do agree witht he General Counsel that Tuttle'sconversation amounted to a request to Rindfuss to with-draw his union card if he had signed one and implied apromise of benefits. This part of the conversation is con-sistent with Tuttle's conversations with the other salesrepresentatives with Whom he met and who testified inthis proceeding I find that, as with other two conversa-tions, Tuttle inipliedly or expressly promised benefits tdinfluence the outcome of the election and solicited thewithdrawal of authorization cards in violation of Section'8(a)(1) of the Act.11. Carroll's conversation with Outlaw and Redda Carroll-Outlaw conversationOn January 16, 1980, Regional Manager John Carrolmet with sales representative David Outlaw in Nashville,Tennessee Inter aim, Outlaw testified that Carroll said tohim:He told me that he didn't know whether I hadsigned a card or not, and that if I had signed a card,I could retract it.He also told me that at one point in the conversation•"if they [the Union] had enough cards signed that theycould come in and force themselves on the sales forcewhether they wanted it or not And he told me that theCompany had gotten the message, that it was sometimeslike talking to a donkey. Sometimes you have to take atwo-by-four and hit them over the head and they got themessage and were willing to listen. Also, he told me thatthree managers from LCP were going out to Dallas thefollowing week to meet with three managers from Ban-croft-Whitney to discuss the subscription growth plan.They felt that was the major issue and problem, and,thatsome good things would come back from the plan•would be reported to them in Hawaii which they weregoing to. All the regional managers were going to acouple of weeks later And that was said, and then hesummarized again and said that we could retract ourcard if We wanted ,to, and felt that things would bebetter without a union."Carroll testified that he told Outlaw, with respect toauthorization cards, if a majority of sales representativessigned authorization cards, the Union could become theexclusive bargaining agent for all the sales representa-tives.Carroll also testified that Outlaw initiated the conver-sation about whether Lawyers Cooperative was going tomake any changes in the subscription growth plan. Car-roll stated that, with respect to this inquiry, he toldOutlaw that "there would be a meeting in Dallas andthat the subscription growth program is on the agenda,but I am not going to be there so I don't know what theresults will be." On cross-examination, Outlaw testifiedthat Carroll generally, made the statements that he wastold by Bissett He also testified that the informationabout subscription growth and the meeting in Dallaswere in response to a question asked by him.Having . considered the testimony of both witnesses, Icredit Carroll's version of the conversation. Carroll'smemory of the occasion was more complete and his tes-timony more detailed, yet consistent generally withmuch of Outlaw's version. Thus, I do not find that Car-roll gave the impression of surveillance or threatenedOutlaw. ,However, I do find that the mention of theDallas meeting about subscription growth is an impliedpromise of benefits, as I have found with other manager-representative conversations. Mentioning a concreteaction, i.e., the meeting in Dallas to discuss subscriptiongrowth, could only result in the listener thinking thatsomething positive was being done by the Company,'b. Carroll-Redd's "conversationOn January 14, Redd testified that he met with his re-gional manager, John Carroll, at the Augusta, Georgiaairport. At this meeting, Redd testified that Carroll men-tioned that it was his understanding that there werecards mailed out•union cards•to all sales representa-tives, and "he didn't try to find out if I had one, if Isigned a card, if I had not signed one." But he stated that"with the majority of people ,signing cards that the ma-jority would overrule and I would be in the Unionwhether or not I liked it." He said that '`if I had signed acard that I could withdraw my signature, withdraw thecard, and that it would not count. He said•he did notsay anything about what type of plan was involved, butthat there would be a plan or plans. I can't remember ifit was, you know, plan or plans in the making to assistthe income of the sales representatives."Carroll testified that what he said to Redd, with re-spect to authorization cards, is: "That on the strength ofthe number of cards that might have been signed or sentin prior to an election that the Union Might ask that theybecome the bargaining agent."On cross-examination Redd's testimony wavered onseveral points but he was insistent on the point that hehad been told that, if the majority signed cards, hewould be in a union whether he liked it or not. I creditthe testimony and find that it constitutes a threat in vio-lation of,the Act. I also credit Redd's testimony, with re-spect to the statement made by Carroll, that a plan orplans were in the works that would benefit the salesmenand thus find that the Respondent had made an impliedpromise of benefits in violation of the Act12. Snyder-Black's conversationRegional Manager George Synder met with sales i-ep-resentative Donald Black in Miami, Florida, on January18. According to Black, Snyder said, "Well, he said I 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDdon't know whether you are aware of it or not, but I un-derstand that some of the salesmen are trying to organizea union. I am not going to ask you whether you are in-terested in it or involved in it or not, but I want you tobe aware that if a majority goes to the Union, you willbe bound by the same deal. You can't say, 'Well, I amnot in favor of it." And so I thanked him, and we ate. Itwas very quiet. And then you said, "I am going toDallas next week to a meeting. What do you think if Idid not fill Frank Merville's territory?"The witness interpreted the last statement as an im-plied benefit as territories left unfilled were split amongexisting salesmen and improved their chances for in-creased income.The General Counsel contends that the opening state-ment made by Snyder constitutes an impression Of sur-veillance. Since the meeting came at a point in time well'after the union campaign was underway and wascommon knowledge among the salesmen, I do not findthat the statement was anything more than a conversa-tion opener. and did not give an impression of surveil-lance. However, I find Black's testimony about Snyder•the statement with respect to the Merville territory•tobe credible and does constitute an impermissible promiseof benefits.13. Bisig-Scott's conversationOn January 14, 1980; Regional Manager George Bisigmet with sales representative Chester Scott followingNational Sales Manager Bissett's instructions. Scott testi-fied that Bisig stated: "Well, we talked a lot of business.We talked, then he asked me if there was a petitiongoing around. He wanted to know if I had heard aboutit I said, 'I sure have' He said, 'Are you unhappy withanything with the Company?' I said, 'I have always beenunhappy with the Company on two subjects, and thatwas my pension plan and no security as far as job goes.We have contract, no anything " George asked me 'thenwould I sign the petition the way I felt right now I saidthat I would be number one on the ticket.Bisig denies this version of the conversation in its en-tirety, and I credit Bisig's denial. Scott testified that Bisigmade no statements whatsoever about the significance ofthe union authorization cards, which I find to be highlyimprobable because the entire purpose" of the meetingwas to explain the purpose of authorization cards in theterms set forth, by National Sales Manager Bissett. Also,having heard the testimony of Scott, a bold forthrightman nearing retirement with the Company, and an oldfriend of Bisig's, I have no doubt that he would. havevolunteered his feelings about the Union without anyprompting I 'find that Scott's memory of the conversa-tion is unlikely. No other salesmen who met in the sametimeframe with Bisig came forward to detail their con-versations with him14. Warner-Robinson's conversationIt is contradicted that on January 12, 1980, former Re-gional Manager Richard Warner called sales 'rei3resenta-tive Joe Robinson and asked him, "What if anything Iknew of the union activities." I find that this questionconstitutes an unlawful request to Robinson to divulgeactivities of himself and others15. Murrell-Weist's conversationAt National Sales Manager Bissett's instructions, Re-gional Manager Dave Murrell conversed with sales rep-resentative Frederick Weist in mid-January 1980. Weisttestified, "I was asked about labor activities going on inthe Company and if I knew anything. And I believe atthat time, if my memory serves me correctly, I was alsoasked about any activity I knew of-relating to Stan Dash.I responded by saying that I knew very little'. Only a fewrumors or whatever and I didn't know any specifics."Murrell denies asking anything specifically about' StanDash, pointing out that he did not know that Stan Dashwas involved in union activities as of the date of thephone call, January 12. Murrell testified that he did notbecome aware of Dash's involvement in the Union untilit was brought to his attention by National Sales Manag-er Bissett that Dash had filed a charge against the Com-pany. The charge was filed on January 14, 1980 I creditWeist's version of the conversation. Management has justlearned of the campaign and undoubtedly Dash's identifi-cation with it. The likelihood that Murrell was trying todetermine Dash's extent of involvement is overwhelm-ing. Therefore I find that Murrell's conduct, in thisregard constitutes an illegal interrogation and impressionof surveillance in violation of the Act.The Respondent argues that the question of Weist, "ifI knew anything about the labor activities going on inthe Company," did not require Weist to disclose his ownviews or anyone else's on the desirability of a union. Idisagree. The question is broad and does solicit any in-formation that Weist might have about the Union Thus Ifind that it is in violation of the Act.16. Carduner's conversations with Hill, Flint, andMurphyCarduner admitted, while testifying in the proceeding,that the evidence offered by witnesses Hill, Talbot, andFlint, in regard to their conversations, was essentially ac-curate, There is nothing in the record which wouldprove -the contrary so I find the following recitation ofevidence as fact.a. Hill-Carduner's conversationOn January 15, 1980, sales representative Roland Hillmet with his regional manager, Robert Carduner, atwhich time Hill testified that Carduner asked him suchquestions as "[D]id I hear about the attempt to organizeand start a union; did I receive a card; what did I knowabout it and so forth." He also told- Hill at the .first meet-ing that President Gosnell would not like a union andthat the sales representatives did not need a union. Healso told Hill that; if the Union came in, sales representa-tives would lose their pension plan, approximately half ofthe sales force would be fired, the sales representativeswould be given a car and put on a salary, and the salesrepresentatives would not be doing as well as they aredoing now. Carduner indicated to Hill that his incomewould suffer if the Union got in. Approximately 10 days LAWYERS PUBLISHING CO147later, in another conversation between the two men, Car-duner repeated the questions to Hill and mentioned toHill that Stan Dash was one of the leaders who wastrying to organize the, sales representatives At anothermeeting between the two men on February 20, 1980,Carduner interrogated Hill, sales representative GaryTalbot, and special account representative (SAR), There-sa GinnIly, asking what they knew about the Union andhad they received a card. He stated that, though theyhad problems with their commission growth plan, theywere better off; if a problem existed, it could be solvedby themselves within the region At the February 20meeting, Carduner also stated to the employees presentthat management was contemplating some changes in thecommission on a set of books, raising the commissionfrom 10 to 15 percent. He also said that quotes would belowered for the year 1980 Additionally, he mentionedthe names of Iry Kensler and David Mann as people theCompany thought might be in the UnionAt yet another meeting on March 4, 1980, betweenCarduner, Hill, SAR antilly, and SAR Bob Taylor,Carduner repeated many of the things he had saidbefore.b.Carduner-Talbot's conversationsIn mid-January 1980, sales representative Greg Talbottestified that his regional manager, Robert Carduner,called him on the telephone, asking him point blank,"What do you know about a union?" Carduner thenasked.Talbot if he received anything in the mail and didhe know anyone who had received anything? Talbot alsoconfirmed his presence at the meeting with Carduner,Hill, and Ginnlly.c.Flint-Carduner's conversationsRalph Flint, a sales representative, met in mid-Januaryat Hauppauge, New York, with his regional manager,Carduner. At this meeting, which was also attended bytwo other sales representatives and one of their wives,Carduner inquired about what the sales representativesfelt about unions Sales representative Anton Murphyalso testified that he had attended this meeting and. veri-fied Flint's version of it•As noted above, in response to a question while testi-fying in this proceeding, Carduner admitted that the tes-timony of the witnesses noted above was essentially cor-rect. Therefore, I find that the General Counsel hasproven the allegations in the complaint relating to Car-duner and thus the Respondent has unlawfully interro-gated its employees with regard to their union sympa-thies and activities, created the impression of surveil-lance, promised benefits in order to influence the out-come of the election, threatened worse working condi-tions if the Union were voted in, and coercively attempt-ed to discourage support for the Union.17. The discharge of Stanley DashLCP hired Dash in 1971 as a sales representative fornorthern Illinois. At a later point he transferred to a ter-ritory in southern Wisconsin, where he worked until histermination. During most of the period relevant to theallegations in the complaint, Dash's regional managerwas David Murrell Effective September 22, 1980, Dashwas assigned to Robert Tuttle, although his territory didnot change.As noted previously, Dash was the prime moverbehind the Union's organizing drive. Following the initi-ation of organizing activities by Dash, but before LCPbecame aware of the campaign, Dash returned hisChristmas bonus check to LCP's home office In Novem-ber, Dash had read in one of the Company's in-housepublications the Company's formula for giving Christmasbonuses to its employees. Apparently, home office andsalaried employees received a bonus far in excess of theCompany's sales representatives. Because Dash consid-ered this to be unfair, he returned his bonus check as aprotest Another sales representative in Dash's territory,Peter O'Donnell likewise returned his check at Dash'srequest:After this action by Dash, and following several argu-mentative telephone conversations between Dash andcustomer service correspondents in the home office,Murrell met with Dash on January 9, 1980, to explainthe Company's position with respect to the Christmasbonus, to deliver , Dash's sales forecast for 1980, and todiscuss Dash's attitude relative to his customers andhome office personnel. This meeting was the subject ofan unfair, labor practice charge filed by Dash on January14, 1980At the. January 9, 1980. meeting between Murrell andDash, Dash was threatened with being placed on proba-tion It is the General Counsel's contention that thethreat of probation was made because of Dash's concert-ed activity in retuning his bonus check. In this regard Idisagree with the General Counsel. At the meeting, thematter of the Christmas bonus check was discussed,Dash's 1980 forecast was discussed, two complaints fromcustomers about Dash's attitude2 and some recent inci-dents in the fall of 1979 when Dash was involved ,in ar-guments over the telephone with the Company's servicecorrespondents. Based on all of the testimony with re-spect to this meeting, I do not believe Dash's actions inreturning the Christmas bonus check to the Companywas a moving reason for the Company's threat of proba-non At the time of the meeting, company correspond-ence indicated that mangement thought that Dash's ac-tions were merely the result of a misunderstanding andnot part of any organizational effort on behalf of theUnion or any concerted activity on the part of Dash forhis fellow employees. Nor can I consider customer com-plaints the reason for the threat because these had oc-curred at a time prior to the time when Dash was calledto the Company's home office for an interview for a pro-motion to a regional manager's position. If LCP consid-ered the two customer complaints serious enough toresult in probation, it surely would have disciplined Dashfor these incidents before seriously considering him for apromotion. I do believe the .Company's position that theprobation was predicated upon Dash's arguments withthe service correspondents at the home office. The Corn-2 The so-called Koslov and Monson incidents 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany had for some time been trying to improve its rela-tionship between the sales representatives and the servicecorrespondents. I believe this is a legitimate businessfunction and would form a proper basis for disciplinaryaction.Following the filing of the charge with the Board afterthe January 9 meeting, the probation of Dash wasdropped.The General Counsel also contends that the increase inDash's 1980 sales quota constitutes harassment of Dashand consequently is an 8(a)(1) violation of the Act.Again I disagree. The Company's formulation of salesforecasts begins about midway through a preceedingyear. The sales representatives prepare their recommen-dations for their personal forecast and this recommenda-tion is forwarded .through channels to the home office.Thereafter, the Company, through a complicated seriesof reviews and sales estimates, arrives at an overall com-pany forecast for the following year and then breaks itdown to individual sales representative forecasts Thisprocess continues throughout the entire fall of the yearpreceding the year for which the forecast is made. Basedon the evidence, I find that Dash's forecast was preparedfinally in December 1979, before the Company had anyknowledge of the Union's organizing campaign or Dash'spart in it.The General Counsel contends that Dash's forecastwas increased whereas most sales representatives' fore-casts were decreased in the year 1980. Thus, the GeneralCounsel contends that Dash has been singled out for dis-parate treatment vis-a-vis the other sales representativesin the Company: This position is not borne out by recordevidence. Although the majority of sales representativesin the Company did receive lower forecasts for the year1980 than they had for the preceding year, a substantialnumber of sales representatives were increased for theyear as was 'Dash's. Moreover, Dash's increase broughthis overall forecast in line with his actual performance inthe preceding year Given the fact that the GeneralCounsel has failed to prove that the Company hadknowledge of the Union's organizing drive or Dash's re-lationship to it at any time prior to presentation of thesales forecast to Dash, find that the General Counselhas failed to make a prima facie showing that the in-crease in his forecast violated the Act Additionally, theGeneral Counsel has failed to show that Dash was sin-gled out in the matter of forecast increase.About ,January 9, 1980, the Company became aware ofthe Union's organizing campaign and Dash's leadershipposition: Following the defeat of the Union in a Board-sponsored representation election, Dash, claiming a dis-ability caused by "gross stress reaction," went on a leaveof absence from May 27 to September 22, 1980 It is fairto say from the evidence that the union campaign tookits toll on Dash's stamina. About May 23, 1980, Dash de-cided to 'take leave of absence. Contrary to companyprocedures, he did not immediately contact his regionalmanager informing him of this decision. Dash contendsthat he did notify National Sales Manager Bissett by.company telegram on May 25. LCP never received thistelegram and maintains that Dash fabricated it after thefact. Regardless of whether Dash did or did not fabricatethe telegram, I believe that the Company did not receivethe telegram and thus for a few days was unaware .ofDash's whereabouts Dash contends that he also attempt-ed to call his regional manager by telephone the week-end of May 24 and 25, but was unable to reach him.Early the following week, either by a call from Murrellto Dash's fiancee or vice versa, the Company learnedthat he intended to take off 30 days at the advice of hisdoctor and would be out of touch Dash did not contactMurrell directly during this period of time though it isunclear whether or not he actually tried.On May 30, Bissett sent a telegram to- Dash threaten-ing him with discharge if he did not contact the homeoffice within 4 days. On receipt of this telegram, Dashdid contact' the office and the matter of discharge wasdropped. The General Counsel contends that the tele-gram is evidence of the Company's intention to harassDash and constitutes harassment to the extent that it is a-separate violation of Section 8(a)(1). I disagree. HadDash cleared his intention to take a leave of absencewith his regional manager, the telegram would not havebeen sent Had it been sent after notice by Dash to theregional manager, I would agree with the General Coun-sel. It would have constituted treatment shown on therecord to be different than that given to other employeestaking leaves of absences. However, in all other caseswhere employees have taken leaves of absences forhealth-related reasons, - notification was given to the re-gional manager or to the Company or to both prior tothe employee taking leave. I do find, however, that theharshness of the penalty threatened, i.e., termination, isindicative of the Company's strongly adverse attitudestoward Dash. Other evidence strongly points to the ex--istence of this attitude and will be discussed hereafter.Because of the Company's telegram threatening termi-nation, Dash secured the services of a private attorney.Thereafter,. the Company's reaction to his attempt toreturn to work, as well as the processing of his claim fordisability insurance, took on all the aspects of an adver-sary procedure. Shortly after June- 3, 1980, a conversa-tion was held between Dash's attorney and an attorneyfor the Company. In this conversation, LCP was in-formed that Dash's doctor considered him too ill totravel to Rochester and that he was expected to beabsent from work for a period of 30 to 60 days. In re-sponse to this information, LCP Personnel ManagerRoger. Roth wrote Dash on June 9, 1980, placing him ondisability status and enclosing for Dash a disability claimform. Thereafter, the Company received a letter datedJune 6 from Dash's attorney enclosing a letter fromDash's psychologist The psychologist indicated that itwas his opinion that Dash should take a leave of absenceor a vacation.The Company contends that the wording of the doc-tor's letter raised its suspicions - about the nature ofDash's disability and, thereafter, on June 12, 1980, Rothsent a memo to the salary section of the Company direct-ing a discontinuation of draw and disability benefits forDash. Roth contends that discontinuation of draw is rou-tine for a sales representative who is not working andthat no disability benefits were authorized because LAWYERS PUBLISHING CO149Dash's entitlement was not clear from the material thatLCP had available to it. Roth's supervisor testified that,when there is doubt of the fact of disability, LCP doesnot begin paying benefits without an investigation anddetermination by its insurance carrier.Roth further testified that he called Dash on June 20,asking him of the whereabouts of the claim form thathad been sent to him. Dash informed Roth that the formwas with his attorney and, thereafter, Roth asked anLCP attorney to inquire of Dash's attorney regarding theform. This attorney did so on June 27. On June 30,Dash's attorney returned the completed claim form onwhich Dash's psychologist confirmed an apparent totaldisability because of "gross stress reaction." Dash's attor-ney's letter accompanying the form, however, stated asfollows:You have requested that Mr. Dash complete andsubmit this form. His cooperation in doing thisshould not be construed as any admission on hispart that he is "ill" or "disabled" within the mean-ing of these programs or for any other purposesThis apparent contradiction between the lawyer's posi-tion and that of the doctor does support the Company'scontention that it was unclear as to whether Dash was illor not. The Company also contends that it was receivingevidence that Dash was processing certain of his salesaccounts during this period and thus believed that hemight be working.On July 15, 1980, Roth sent a letter to Dash's attorneyexplaining that, under the circumstances, Dash could notbe considered as being on disability leave, but that hewould be placed on inactive status with continuation ofbenefits until ambiguity created by Dash in his attorney'sletter could be clarified. This prompted a response fromDash's attorney which, in part, stated:At present, Mr. Dash is unable to determine wheth-er he is ill or disabled within the meaning of theCompany insurance policy. .The letter also requested a copy of the "Company's in-surance policy."Roth replied on July 30 that, because of the uncertain-ty created by Dash's attorney, Dash was being continuedon inactive status pending clarification of his medicalcondition. He further informed the attorney that Dash'sinsurance form had been forwarded to the disability car-rier for processing Roth also included a copy of theCompany's personnel policy outlining its "26-weekincome continuation plan." The plan included explana-tions of the Company's insurance carrier, disability cov-erage, workers compensation coverage, and supplementaldisability coverage.Dash's claim for disability benefits was rejected by thedisabilty insurance carrier on July 31, 1980. It was reject-ed on the basis that Dash's physician considered the dis-ability to be work related. The Company indicated thatif Dash's physician changed his position on the work-re-latedness of the disability then it would reconsider itsdenial. Following this rejection, the Company submittedDash's claim some months later on the basis that theclaim was not work related Thereafter, the claim wasagain submitted to the disability insurance carrier whichpaid Dash benefits with company benefits called forunder its personnel guidelinesThe General Counsel contends that the delay in thehandling of the claim, as well as LCP's' refusal to sendthe Company's master insurance plan to Dash's attorney,constitutes harassment in violation of Section '8(a)(1).The Company's actions in this regard in and of them-selves did not constitute a violation of the Act Therewas , nothing done by the Company during this periodthat was either contrary to its policy or that could not beconstrued as a misunderstanding because of the commu-nications between it and Dash's attorney The adversaryrelationship, which began with the introduction of an at-torney on behalf of Dash, created problems in the han-dling of the disability claims With respect to the issue ofthe insurance policy, the Company's procedure is not tomake available a policy to any employee other than topmanagement. It did supply Dash and his attorney with acopy of the information which it normally made avail-able to its employees. I cannot find that the actions ofthe Company in either of these regards violated the Act:However, as with the telegram, the overall tenor of theCompany's actions support the view that the Companyconsidered Dash to be different than other employeesand in an adverse relationship with managementIn Dash's attorney's letter of August 12, 1980, request-ing a copy of the Company's insurance policy, he in-formed the Company that Dash had been approved toreturn to work by his doctor By letter dated August 15,1980, Roth stated that the Respondent wanted Dash tocome to Rochester to be examined by a doctor chosenby LCP. The record reflects that this was the first timethat an employee on disability was not allowed to returnto work on approval of his or own physician. Dash sub-mitted to the doctor's examination On September 9, theCompany's doctor gave Dash permission to return tdwork and saw no reason why Dash could not continueto work with his regional manager.The Company contends that Dash's disability was sounique that it required it to deviate from its normal prac-tice and require a private examination by a doctor of itchoosing In support of this position, it relies on the factthat Dash had had psychiatric problems many years ear-lier and his two prior incidents with customers, theMonson and Koslov incidents At this point, I disagreewith the Company's position. As noted previously, theCompany, in 1979, had Dash come to Rochester to beinterviewed for a job as a regional manager Clearly atthat time the Company was not concerned with eitherDash's previous brief health problems or the customercomplaint incidents During the summer of 1980, theperiod in which Dash was disabled, he had had somecustomer contracts and this fact was known at the Com-pany As the Company had had no complaints from itscustomers about Dash's behavior after the Koslov andMonson incidents to the point at which it ordered him tocease seeing customers, I do not believe it had any rea-sonable basis to require a unique examination. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDBased on all of the evidence of its treatment of otherdisabled employees, including a current regional managerwho had had a leave of absence because of alcoholic ex-haustion problems, I find that the Company's unique re-quirement that Dash be separately examined by a compa-ny physician constitutes disparate and discriminatorytreatment and is indicative of its adverse attitude towardDash. The psychologist' who interviewed Dash on theCompany's behalf completely cleared him of any prob-lems and issued a fairly impressive report about the stateof Dash's condition. This report undermines LCP's con-tention that it had legitimate concern for Dash's abilityto perform his job.Dash was ordered to return to work on September 22and was told td report to a different regional manager.Dash's territory, however, was not changed. The Gener-al Counsel contends that the switch in regional managersalso constitutes harassment of Dash. On this point Icannot agree. Had the company decided to changeDash's territory, his customers, or any other normal day-to-day aspect of his employment which would have in-creased its difficulty or hurt his income, I would agree.However, the Company had a policy of changing man-agers from one territory to another and, further, themanager transferred to Dash's region was one withwhom he had a good working relationship in the pastThe next and most important occurrence with respectto Dash's employment with LCP is his discharge.On November 4, Dash telephoned LCP's customerservice department to resolve a problem with a customerorder and got into an argument with Patrina Fulton, acorrespondent. Both she and Dash raised their voices ateach other and eventually hung up. Fulton then went toher immediate Superior, Mike Santagelo, and reportedthe argument, bursting into tears, and telling Santangelothat Dash screamed at her, twisted her words, tried toback her into a corner, and was incooperative The Com-pany, does not contend that the argument with Fultonwas serious enough to justify Dash's discharge. Howev-er, Santangelo then called Dash to determine what wasgoing on. It was a fairly standard practice for Santangeloto call after one of his correspondents had an argumentwith a sales representative. Almost immediately afterreaching Dash, Santangelo and Dash were in an argu-ment. It is Santangelo's version of this argument thatDash immediately started swearing at him over thephone telling him that he did' not have to' talk to him ordo whatever Santangelo said Dash, on the other hand,testified that Santangelo threatened him almost Immedi-ately with at least slowing down the process of his,orders, if not rejecting them outright, which threatcaused him to react strongly. The sequence of the argu-ment is considered somewhat important by the GeneralCounsel and the Respondent. The General Counsel con-tends that the threat came before any swearing by Dashand that Dash's swearing was, under the circumstances,justified. The Respondent's witness contends the swear-ing came first and the threat was not made seriously butmerely to calm down Dash.3 In either case, the conver-sation upset both men seriously. Dash immediately pre-pared a telegram to his superiors complaining of the ar,gument, and Santangelo immediately went directly toDash's superior, Bissett, bypassing his own superior andhead of the customer service department. As soon asDash's name was mentioned by Santangelo, Bissettstopped him from speaking until Roth (from personnel)could be brought in to hear what he had to say.Santangelo then explained his version of what hadhappened over the telephone to Roth and Bissett, leavingOut any mention of a threat made by him to Dash Withno discussion, Roth and Bissett decided to terminateDash. Shortly thereafter, when -Dash attempted to con-tact Bissett and explain his side of the story, Bissett re-fused to listen.Following his termination and the filing of a chargewith the Board, Dash applied for unemployment com-pensation benefits. The Respondent contested this filingand, when it lost before the involved Wisconsin StateAgency, it waited until the last day to appeal the deci-sion LCP lost the appeal with the agency and then suedthe State of Wisconsin and Dash in Wisconsin's statecourts. The appeal was pending as of the time of hearingThere is no question in my mind but that Dash wasterminated by LCP because of his union activities. Therecord reflects that Dash was an excellent salesman forthe Com.pany and was not shown to have presented anyproblems to the Company that were not common to thesales force generally. As I have noted elsewhere, follow-ing the union election in May, virtually every contactthe Company had with Dash was one of overreaction.The threat of termination after Dash was missing for afew days in late May, the handling of the disabilityclaim, the unique examination by a company-picked phy-sician before Dash could return to work, the reaction ofSantangelo in going directly to Bissett, rather thanthrough channels, with his complaint about- Dash, Bis-sett's immediate decision to terminate Dash without fur-ther investigation, and the immediate concurrence he re-ceived from his superior, Anderson, the vice president ofpersonnel, Bennett, and Personnel Manager Roth, all in-dicate that Dash had been singled out for harassment andfor ultimate discharge.Santangelo's action on the day of discharge struck me'as unusual ,at the time of hearing and still does at thisdate. The record reflects that there is nothing particular-ly unusual about sales representatives becoming angrywith customer service representatives There was noth-ing unusual shown about occasional cursing taking placeduring conversations between customer service repre-sentatives and sales representatives. Though Santangelomay have been upset at the conversation with Dash andhad a valid reason to file a complaint through channels,there is nothing so unusual about the conversation thatwould require him to race to the national sales manager'soffice to tell him about it. Likewise, there is nothing sounusual about the conversation that would require Bis-3 I do not consider the sequence crucial because, as noted hereafter,swearing at a customer service correspondent was not uncommon, butLCP's reponse to Dash was, again, unique LAWYERS PUBLISHING CO151sett to discharge Dash, without even inquiring of Dashas to either the truthfulness of Santangelo's story orDash's version of it. I believe that LCP was looking fora reason to get rid of Dash and had been looking for areason for sometime; utilizing its own psychiatrist to ex-amine Dash before it would allow him to return to workis consistent with this beliefI find that LCP's discharge of Dash was made by itbecause of its desire to rid itself of a union activist and todiscourage future union activity on the part of its em-ployees. LCP's appeal of Dash's unemployment compen-sation claim with the State of Wisconsin, which wasmarked by dilatory tactics, constitutes further harassmentof Dash and, though legal, was certainly unnecessary inall the circumstances.LCP's appeal of Dash's unemployment compensationclaim with the State of Wisconsin constitutes further har-assment of Dash and I find it to be unlawfully motivatedas was his discharge and the Company's other harass-ment of him. The appeal has been' marked by dilatorytactics, by lack of serious effort to prosecute its defense(other than to drag out the appeal), and by actions taken.that differ from previous appeals of unemployment com-pensation awards to discharged employees. For example,though it was in possession of evidence in the form ofaffidavits relating to Dash's discharge, and it, of course,had available witnesses to the incidents surrounding thedischarge, it chose not to present either to the Wisconsinagency. The record reflects, in another instance when anemployee named Deborah. Davis was terminated, LCPsent both its attorney and national sales manager to theState of New York to contest the unemployment com-pensation. I conclude that the Respondent's only purposein pursuing the appeal was to further harass Dash.I have found that Dash's discharge was unlawfullymotivated in violation of the Act I similarly find that itsappeal of Dash's award of unemployment- compensationbenefits resulting from his termination is likewise discri-minatorily and unlawfully motivated and constitutes aseparate violation of the Act. In order to dissipate theeffect of LCP's filing of its appeal, I find and recommendthat the Respondent be ordered to cease and desist fromprosecuting the appeal and to withdraw it I further findthat the Respondent, in order to restore Dash to the po-sition he would have been in absent the Respondent'saction, I shall recommend that the Respondent be or-dered to make Dash whole for all legal expenses he hasincurred as a result of the Respondent's appeal of hisaward of unemployment compensation benefits SeeUnited Credit Bureau of America, 242 NLRB 921 (1979),enfd. 643 F.2d 1017 (4th Cu- 1981).The General Counsel contends that Dash's dischargeand other harassment by LCP not only violates Section8(a)(1) and (3), which I find to be correct, but also Sec-tion 8(a)(4) of the Act. I can find no evidence of therecord which would indicate that Dash was dischargedbecause of the filing of his unfair labor practice chargeswith the Board It may well be that this filing did play apart in the 'decision, but there is no clear evidence to un-derlie a finding of an 8(a)(4) violation18. Discharge of Irving KenslerKensler began work for LCP in 1965 as a sales repre-sentative. In 1971 he was promoted to regional managerand in 1975. he joined the LCP headquarters as sales ad-ministrator and training coordinator Later that year, hewas promoted to national sales manager.In April 1979,.Kensler requested that he be relieved ofhis sales manager's duties and that he be reassigned to anopen sales territory in Florida. LCP honored that re-quest, giving Kensler full relocation allowance and con-tinuing his sales ,manager's salary for 4 months. Within 3months, Kensler requested further consideration for man-agement opportunities By mid-1979 he also requested atransfer to a sales territory in New York City. These re-quests were denied and Kensler continued work as acommission sales representative in Florida. In August1980, Kensler was dischargedAfter his discharge, in November 1980, Kensler filed acharge under the Florida discrimination statutes claiminghe was discharged because of his age. Following an ad-verse decision in that proceeding, on February 20, 1981,Kensler filed his present charge with the Board.I cannot find from the evidence that Kensler was dis-charged because of his activities on behalf of the unionorganizing drive or for ,any concerted actvity protectedunder the Act Kensler was one of the initial personscontacted by Dash and he participated in the initial orga-nizing meetings by conference call He donated $100 tothe organizing drive. However, there is no showing inthis record that these facts were ever made known toLCP management. Thereafter, virtually every actionKensler took was one which would indicate antiunionbias and an active stance in support of the Company'santiunion drive. Kensler claims Bissett informed him thatthe Company was going to get him because of union ac-tivity and Carduner contends that Bissett told him tostay away from Kensler because of Kensler's union activ-ity: I cannot credit either of these allegations in light ofthe objective facts of record and Bissett's denial thatthese conversations ever took placeFirst, there is no showing in this record that otherthan the very first actions at the outset of the Union's or-ganizing campaign Kensler ever did anything that wouldindicate his involvement on behalf of the Union. Virtual-ly every action he took which would- have come to theattention of management was antiunion. Perhaps themost telling action taken by Kensler, which refutes hisown testimony, as well as that of Carduner, is the meet-ing that Kensler had with fellow salesman Dave Mann,President Gosnell, and the Company's financial officer,Seymour Fogel. The details of this meeting are discussedelsewhere in this decision. As noted at -that point, thesubstance of the discussion at this meeting varies; howev-er, both sides agree that the purpose of the meeting wasto determine how to pacify the sales force and to defeatthe Union's organizing campaign I also find that Kenslerindicated his willingness and desire to return to manage-ment to help 'solve the Company's problems with its salesforce. I find that there is no clear evidence that theCompany had actual knowledge of Kensler's feelingsabout the Union and, after a review of the evidence, I 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot be sure, even at this juncture, what Kensler'sviews were vis-a-vis the Union. I find that one must inferfrom the record why he was discharged. A number ofinferences are -possible Of course, one could infer thatthe reasons Kensler was discharged were the ones givenby the Company.The Company's primary contention is that he was dis-charged because he released what it considers confiden-tial information about the Company's plans to release anew series of law books prior to public disclosure andannounced that a split in sales territories would takeplace in North Carolina when and if LCP received acontract from the North Carolina state government topnnt its state code. I find two problems with this de-fense. First, it appears from the evidence that Kenslermade his predictions about the split in the North Caroli-na sales territories while he was national sales managermany years before his dishcarge. Second, the informationKensler was supposed to have released about the upcom-ing publication of the new series of books was apparentlycommon knowledge in the industry because of past LCPpractices. Moreover, there is no direct evidence thatKensler actually ever voiced this information. Kenslerdenies doing so and no person to whom he was supposedto have made these statements was brought by the Com-pany as a witness, although these persons were othersalesmen for the Company.The secondary reason given by the Company forKensler's discharge, and one denied as a contributingreason by Bissett, the person who discharged Kensler,was Kensler's lack of success in sales after his move toFlorida. The figures with respect to Kensler's sales doshow that his sales were not up to par in the territoryThere was also some friction evident between Kenslerand his regional manager, George Snyder. However, thefigures show that Kensler had acknowledged to Snyderthat his sales were not up to par and that he wanted untilOctober 1980 to reach quota or he would voluntarilyretire from the Company. Given the fact that Kensler'ssales were not anywhere near the worst in the COmpanyand not nearly as bad as a number of salesmen who arestill employed by LCP and, given Kensler's rather spec-tacular career with LCP, I find it difficult to credit theCompany that it would discharge him for not making hisquota in August when he had voluntarily offered toretire in October if he did not do so.In my opinion, the evidence does not support a findingthat Kensler was discharged for either of the reasonsgiven by the Company.One could infer that the Company did have someknowledge, unproven in the record, about Kensler'searly involvement in the organizing campaign Onecould also infer that current management of the Compa-ny, including Bissett and Anderson, for their own rea-sons, wanted to get rid of Kensler because of his desireto return to management and his support among thesalesmen of LCP. However, regardless of which infer-ence may be slightly more likely than the other, I findthat there is no clear proof that Kensler was dischargedbecause of any prounion or protected activity and thatthe General Counsel has failed to meet his burden ofshowing that Kensler's discharge was motivated byunion animus or because Kensler engaged in protectedconcerted activity Accordingly, I will recommend thatthe complaint in this regard be dismissed. See E. R. Car-penter Co., 260 NLRB 91 (1982).19. Discharge of Robert CardunerRobert Carduner was a regional manager for the Re-spondent and was a supervisor with the meaning of thestatute. Several of the alleged unfair labor practices inthis proceeding involve actions taken by Cardunerduring the course of the union campaign. Following thecampaign and the filing of unfair labor practice chargesinvolving him, in preparation for trial on the issues, Car-duner was ordered to the Company's headquarters atRochester for a meeting with the Company's attorneys.Following the meeting between the Company's attorneysand Carduner, which will be discussed in detail below,Gosnell, Company attorney Ulterino, Anderson, andBennett determined to discharge Carduner Subsequent-ly, after the Company's national sales meeting approxi-mately a month later, Carduner was discharged with Bis-sett informing Carduner of the decision. Bissett, one ofCarduner's closest friends, was not informed of the earlydecision to discharge him until after the national salesmeeting so as not to impair the performance of Bissett atthat meeting. The reasons given by the Respondent forCarduner's discharge was the likelihood of his failure tofollow company instructions in the course of the unionorganizing campaign and thus the likelihood that he ac-tually did commit certain unfair labor practices, his un-cooperative attitude at the meeting .with the Compnay'sattorneys prior to trial in Case 30-CA-5603, and prob-lems with respect to Carduner's managerial abilitieswithin his region.Carduner was admittedly against the union campaignfrom its inception The Respondent cannot be accused ofdischarging Carduner because of any prounion activity.Thus, as he was not caught up in the campaign, the onlyprotection afforded Carduner under the Act is if his dis-charge was calculated to thwart the Board's processes,e., being discouraged by the Respondent from testifyingtruthfully in Case 30-CA-5603 Regardless of whose ver-sion of the meeting between the Respondent's attorneysand Carduner in Rochester one accepts, I find that it isclear that Carduner was not responsive and cooperativewith the attorneys' at that meeting. Lack of cooperationwith the Company's attorneys in preparation for theircase is clearly a lawful reason for his discharged by theCompany if it chooses to do 'so. The evidence revealsthat at the meeting Carduner, either purposely or other-wise, was unable to supply any details with respect tothe portions of the involved complaint directed to him.He was unable to tell the Company's lawyers whether ornot these allegations were true or untrue. There are hintsin this record, alluded to in the General Counsel's brief,that there may have been an attempt,on the part of theRespondent to encourage perjury by Carduner andthereby undermine the integrity of the upcoming Boardhearing. However, there is no allegation in the complaintin this regard and I can find no proof that .any, attempt to LAWYERS PUBLISHING CO153influence Carduner to testify untruthfully was made bythe Respondent or its attorneys.After the meeting with the Company's attorneys, theRespondent's officials and attorneys determined to settlethe issues in Case 30-CA-5603 in a settlement enteredinto with the involved Region For reasons other thanthose relating to Carduner, this settlement has been setaside.4 Given the extremely limited scope of protectionafforded by the Act to supervisory personnel, I cannotfind that the Respondent has violated the Act by dis-charging Carduner for his failure to cooperate in prepa-.ration for trial absent a clear showing that an attemptwas made by the Company to encourage him to testifyuntruthfully. There is no such showing in this record,and I find that the Respondent has not violated Section8(a)(1) and (4) of the Act by its discharge of Cardunerand recommend that the complaint' in this regard be ,dis-missed.20. Discharge of Richard WarnerRichard Warner was hired by LCP as a sales repre-sentative in -January 1971. During his early career withthe Company, Warner was a leading salesman. In 1975he became regionahmanager of the Company's region 38,where he also performed in an excellent manner In early1979, he was transferred to region 63 as a regional man-ager. Region 63 was a problem region for the Companyfrom the standpoint of sales and continued to remain aproblem for the Company during the time in whichWarner was its regional manager and thereafter a prob-lem. The General Counsel asserts that Warner was termi-nated by the Company in May 1980 because of his asso-ciation with Kensler as part of the Campany's allegedcampaign to rid itself of those shown to be involved inthe campaign and to Impress upon the remaining employ-ees the Company's union animus. It is clear that Warnerwas a supervisor within the meaning of the Act.In defense of the allegations made by the GeneralCounsel, - the Company has a number of defenses, allhaving merit. First, the Company raises a Section 10(b)defense as Warner's discharge occurred on May 22, 1980,and the only charges to which allegations concerningWarner can be tied are those filed by Dash As nocharges were timely filed by Warner, allegations con-cerning Warner must be "closely related" to those filedby Dash. Although I have found the Company commit-ted an unfair labor practice in its termination of Dash forhis union activity, I cannot find that the Company'saction with respect to Dash is closely related to itsaction with respect to Warner. First, Warner was clearlyopposed to the Union and cooperated fully with theCompany's campaign. to defeat the Union's organizingcampaign. The General Counsel strongly suggests thatWarner was discharged because of his close ties toKensler who he alleges was discharged because of hisunion activities As I have previously found, that the4 The Respondent at the hearing and on brief urges its motion to dis-miss this allegation because the Regional Director abused his discretion insetting aside this settlement The motion was denied by order of Associ-ate Chief Administrative Law Judge John M Dyer dated June 23, 1981I concur with Judge Dyer's rulingCompany did not have knowledge of Kensler's activitieson behalf of the Union or know that Kensler was actual-ly in support of the Union, I likewise cannot find thatthe discharge of Warner, because of the close relation-ship with Kensler, was based in any part on the Compa-ny's union animus. As Warner was admittedly a supervi-sor, he is not afforded protection of the Act except inlimited circumstances. There is no allegation that Warnerwas discharged because of prospective testimony beforethe Board or discharged in any manner to thwart any ofthe Board's processes The General Counsel asserted,through testimony given by Carduner, that Warner wasto be discharged because the Company believed that hewas a pipeline of company information to Kensler. Per-ceived disloyalty by a supervisor to management is a le-gitmate ground for discharge of a supervisor.Additionally, the Company introduced credible evi-dence that it was dissatisfied with Warner's performanceas a regional manager in region 63. General Sales Man-ager Bissett was dissatisfied with the performance andheld several meetings with Warner to seek to improvehis performance While the General Counsel will admitthat Warner's performance within the Region was notadequate to meet the Company's expectations, he defendshis performance by pointing that other managers withinthe same Region had not performed well and were stillemployed by the Company and that other managersthroughout the Company's system performing similarlywere not discharged. There are differences, however, inthe evidence in Warner's performance and that of someother regional managers whose performances were wasnot tip to company standards Warner had been givenwarnings in November 1979 prior to the beginning ofany organizing campaign that he was not spendingenough time with his sales representatives He was givenat that time and over the next several months severalspecific instructions by Bissett designed to improve theregion's performance , Many of these he failed to carryout. Bissett's efforts to improve the region's performanceculminated in a letter written to Warner in May 1980 re-questing Warner to give Bissett a detailed report onwhat steps Warner intended to take to improve the re-gion's: performance. The report submitted by Warnerwas Introduced into evidence is but a cursory responseto the request from Bissett Bissett then terminated him. Icredit Bissett's assertion that the decision to dischargeWarner was motivated by genuine business concerns.Therefore, I -cannot find that the Company's action inregard to terminating Warner, violates that Act in anyregard.21. Discharge of Hubert Redd-From November 1978 until October 1980, Redd wasan LCP sales representative for parts of Georgia andSouth Carolina, under Regional Manager John Carroll.The General Counsel urges that Redd was discharged inOctober 1980, because of his known prounion sentiments.In this regard, the General Counsel produced evidencethat Redd had indicated on -more than one occasion tofellow sales representatives that he was in favor of theUnion, that the Company had knowledge of his signing 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the union authorization card, that he had expressed hisprounion sentiments to his regional manager, Carroll,and that, at an information meeting conducted by Presi-dent Gosnell, Redd asked a number of questions whichwould indicate prounion sympathiesIn defense of its action, the Respondent denies havingany knowledge of Redd's union sympathies, raises a Sec-tion 10(b) defense as no charge had ever been filed byRedd against the -Respondent as of the hearing, andpointed out that it had legitimate business reasons for dis-charging Redd relating to his personality and perform-ance There is no clear showing that Redd's union sym-pathies were known to the Company or played any partin the Company's decision to terminate him. The closestshowing made by the General Counsel in this regard isthat the Company knew that Redd gave an affidavit to aBoard agent, in anticipation of this testimony before theBoard, in a hearing resulting from the original chargesfiled by Dash However, it was shown that a number ofcompany representatives gave affidavits to the Boardwith regard to that complaintand that it was known tothe Company that Redd did not desire to testify in theproceeding. There has.been no discipline by the Compa-ny of any of the Other employees who gave affidavits tothe BoardI also find that, contrary to the General Counsel's con-tentions, Redd was not a model employee of the Compa-ny and that it did in fact have legitimate reasons for dis-charging 1-nni which were not pretextual. From theoutset Of his employment, Redd had problems with LCP.During his initial sales training, in Rochester, New York,Redd overcharged the Company for expenses. Later, os-tensiblji to complete a house move, Redd took off 2weeks after telling his supervisor that he would only begone over a long weekend According to credible testi-mony given by Redd's supervisor, Carroll, Redd's salestechniques were not satisfactory. He was disparaging ofother company products in front of customers andwhen he could not deal with the customer he would notcall on him again. Carroll also credibly related problemsrelating to Redd's willingness to give customer serviceor aid in making collections.- Perhaps more importantly, it is clear that Redd hadproblems in dealing with his regional manager, 'Carroll.On one occasion, 'because of a mixup in communication,Carroll and Redd engaged in an oral confrontation, forwhich Carroll later apologized. It appears from the evi-dence, that at least thereafter, the relationship betweenCarroll and Redd was strained on several occasions. Car-roll suggested to Biss'ett that Redd be disciplined or ter-minated. A number of times, the incident which resultedin Redd's termination - took place at the Company'sannual sales meeting in New Orleans, Louisiana, in Octo-ber 1980. There, in a public restaurant, after becomingintoxicated, Redd told Bissett that he could not work forCarroll and that Carroll was a "son-of-a-bitch ?' Uponbeing apprised of this conversation by Bissett, Carroll re-quested that Redd be terminated as he did not believethat he could motivate Redd nor work with him furtherBissett complied. I find that this discharge was not moti-vated by union animus or any activities by Redd onbehalf of the Union.22 Discipline of David OutlawOutlaw was a 3-year sales representative with LCPwho was placed on probation in March 1980 by theCompany for failure to properly submit required reports.It is admitted by all parties that prior to his suspensionOutlaw consistently failed to submit adequate reports ofcalls on prospective customers and was warned repeated-ly during his tenure of employment about this problem.Outlaw was a suppoiter of the Union's organizingcampaign and was its treasurer.' It was his testimony that- he informed his supervisor in the course of the campaignthat he was a union supporter. Although his regionalmanager, Carroll, denies the conversation, in completingthe sociogram on Outlaw, Carroll indicated that he be-lieved that Outlaw was in support of the UnionThe Company had a legitimate interest in seekingbetter compliance with its reporting requirements byOutlaw; however, a question is left as to whether thetiming of the probation given Outlaw was primarily theresult of union animus and whether the severity of thepunishment, i e, 6 months' probation, was a result of alegitimate desire to improve his performance Or motivat-ed by union animus.Between September 1978 and February 1979, Kensler,who was then LCP's national sales manager, sent anumber of letters to Outlaw's then regional manager,Carroll, in which he stated that Outlaw was not submit-ting his reports Kensler further stated that such failurewas intolerable and could be grounds for Outlaw's termi-nation. Kensler demanded that Outlaw bring the reportsup to date In November -and December 1978, Carrollsent memoranda to Outlaw directing him to bring his re-ports up to par or he would be terminated Carroll wasreplaced as Outlaw's regional manager in June 1979 byBissett, who again informed Outlaw of the reporting re-quirements. HOwever, in August 1979, Outlaw submittedcall reports for Only 10 of 25 reportable days Bissett wasshortly replaced as Outlaw's supervisor by Carroll whohad been on a leave of absence. Carroll again warnedOutlaw of the need to properly submit call reports. InOctober and November 1979, Carroll again warnedOutlaw about his failure to properly complete such re-ports. In February 1980, Carroll had a compilation madeof the call reports of his sales representatives for themonth of January. He learned that Outlaw had reportedonly 18 interviews with prospective customers for theentire month of January and had made no reports for theweek of January 20 to 26. Carroll then sent Outlaw a'memorandum admonishing him for his poor performanceand in March, when he next met with Outlaw, placedhim on 6 months' probation LCP demonstrated a posi-tive correlation between the submission of sales call re-ports and performance. Outlaw's sales performance wasnot outstanding, and I find the Cornpany had a legitimatereason for requiring him to submit call reports in an ade-quate manner. Because of the repeated warnings given toOutlaw during the entire tenure of his employment withLCP, I find that the Company did not violate the Act byits action in placing David Outlaw on probation for 6months and would recommend that the complaint in thisregard be dismissed. LAWYERS PUBLISHING CO155, CONCLUSIONS OF LAW1.The Respondent is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.Office and Professional Employees InternationalUnion, AFL-CIO-CLC is and has been at all times ma-terial herein a labor organization within the meaning ofSection 2(5) of the Act.3.By giving notice of improvements in its pensionplan during the course of the union campaign, the Re-spondent has offered its employees benefits in an attemptto influence the outcome of the election in violation ofSection 8(a)(1) of the Act.4.The Respondent, by its letter from its president toits employees concerning the campaign and the Union,has threatened its employees with harsher working con-ditions and the possibility of permanent replacement inviolation of Section 8(a)(1) of the Act.5.The Respondent, by the actions of its president in ameeting with sales representatives in Washington direct-ed them to discourage fellow employees from their sup-port of the Union in violation of Section 8(a)(1) of theAct.6.The Respondent, by the actions of its regional man-agers in meetings with individual sales representatives inJanuary 1980, has interrogated its employees with regardto thier union sympathies, solicited withdrawal of au-thorization cards, given the impression of surveillance,threatened its employees, and impliedly offered benefitsand improved working conditions to influence the out-come of the election in violation of Section 8(a)(1) of theAct. •7.By requiring Stanley Dash to be examined by adoctor of the Respondent's choosing before he couldreturn to work from a health-related leave of absence, bydischarging him on November 4, 1980, because of his ac-tivities in support of the Union,, and by its appeal of hisaward of unemployment compensation benefits, the Re-spondent has violated Section 8(a)(1) and (3) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.- 9. The Respondent has not engaged in other unfairlabor practices as discussed above.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order theRespondent to cease and desist therefrom and to takecertain affirmative actions designed to effectuate the poli-cies of the Act.I recommend that the Respondent, having discrimina-torily discharged Stanley Dash for engaging in union ac-tivity, be required to offer him immediate and full rein-statement to his former position, without prejudice towhatever seniority and other rights and privileges hewould have enjoyed had the Respondent not discriminat-ed against him, dismissing, if necessary to make a posi-tion available for him, any employee hired to a positionhe would have held but for such discrimination and shallmake him whole for any loss he may have suffered byreason of the discrimination against him. All backpaydue under the terms of this Order shall be computed,with interest, in the manner described in E W. Wool-worth Co., 90 NLRB 289 (1960), and Florida Steel Corp.,231 NLRB 651 (1977) See generally Isis Plumbing Co,138 NLRB 716 (1962). The Respondent shall expungefrom its personnel files, or other records, any ,referenceto the discharge of Stanley Dash on November 4, 1981, -and notify him in writing that this has been done andthat the evidence of this unlawful discharge will not beused as a basis for future personnel actions against him.In order to dissipate the effect of the Respondent'sfiling of the appeal of the award of unemployment com-pensation benefits to Stanley Dash, I shall further recom-mend that the Respondent be ordered to-cease and desistfrom prosecuting the appeal and to withdraw it. In orderto restore Dash to the position he wOuld have had, inabsent the Respondent's unlawful appeal, I shall recom-mend that the Respondent be ordered to make Dashwhole 'for all legal expenses he has incurred as a result tosaid appeal.[Recommended Order omitted from publication ]